UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code:(312) 827-0100 Date of fiscal year end:August 31 Date of reporting period:September 1, 2015 - February 29, 2016 Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: GUGGENHEIMINVESTMENTS.COM YOUR ROAD TO THE LATE ST, MOST UP-TO-DATE IN FORMATION The shareholder report you are reading right now is just the beginning of the story. Online at guggenheiminvestments.com, you will find: • Daily and historical fund pricing, fund returns, portfolio holdings and characteristics, and distribution history. • Investor guides and fund fact sheets. • Regulatory documents including a prospectus and copies of shareholder reports. Guggenheim Funds Distributors, LLC is constantly updating and expanding shareholder information services on each Fund's website, in an ongoing effort to provide you with the most current information about how your Fund's assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment. Contents Dear Shareholder 3 Economic and Market Overview 4 Management Discussion of Fund Performance 6 Performance Report and Fund Profile 15 About Shareholders' Fund Expenses 24 Schedule of Investments 25 Statement of Assets and Liabilities 42 Statement of Operations 44 Statements of Changes in Net Assets 46 Financial Highlights 50 Notes to Financial Statements 57 Supplemental Information 64 Board Considerations Regarding Approval of Investment Advisory Agreement 68 Trust Information 71 About the Trust Adviser Back Cover (Unaudited) February 29, 2016 DEAR SHAREHOLDER Guggenheim Funds Investment Advisors, LLC and Guggenheim Partners Investment Management, LLC (the "Investment Advisors") are pleased to present the semiannual shareholder report for several of our exchange-traded funds ("ETFs" or "Funds"). This report covers performance of the Funds for the semiannual fiscal period ended February 29, 2016. The Investment Advisors are part of Guggenheim Investments, which represents the investment management businesses of Guggenheim Partners, LLC ("Guggenheim"), a global diversified financial services firm. Guggenheim Funds Distributors, LLC, the distributor of the Funds, is committed to providing investors with innovative investment solutions. We have built on the investment management strengths of Guggenheim Investments and worked with a diverse group of index providers to create some of the most distinctive ETFs available. To learn more about economic and market conditions over the last year and the objective and performance of each ETF, we encourage you to read the Economic and Market Overview section of the report, which follows this letter, and the Management Discussion of Fund Performance for each ETF, which begins on page 6. Sincerely, Donald Cacciapaglia President and Chief Executive Officer Claymore Exchange-Traded Fund Trust 2 March 31, 2016 CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 3 ECONOMIC AND MARKET OVERVIEW (Unaudited) February 29, 2016 Crowding out the good news about the strength of the U.S. economy over the past six months was the December rate hike, the first in seven years. Investors were skittish and concerned, creating a negative feedback loop where declines in market values drove additional worries about the potential for a U.S. recession. Last year, Guggenheim had felt that oil prices could drop quite a bit further than consensus. This year, we expect an important increase in the default rate for energy companies. That is not to say that there is no opportunity in energy, but the stress in the sector will extend beyond the point of the lowest oil price. Despite these commodity and market concerns, the economy continues to appear healthy, even if it is not growing rapidly. Mild weather and stronger employment data are supporting first quarter gross domestic product (GDP) estimates of above 1.0%, which follows a 1.4% rate for fourth quarter GDP. Within the employment data, we see solid gains in manufacturing employment, increases in hourly earnings and hours worked, and an uptick in participation. In addition, the consumer continues to show a strength that is spilling over into the manufacturing base. Based on our purely dispassionate analysis of economic fundamentals, the reality is we are not currently in a recession. The U.S. economy has plenty of steam and should continue to expand. The decline in oil prices may be helping consumers, but it has taken a toll on corporate credit. An important input to our credit view, however, is our analysis showing that oil prices should recover to around $40 per barrel in 2016 as global supply and demand rebalance. Our Macroeconomic Research Team's constructive outlook on the U.S. economy also supports our positive view on selected credit sectors and non-Agency residential mortgage-backed securities. After reaching correction territory (a loss of more than 10% by most definitions) from the beginning of 2016 through early February 2016, the U.S. equity market, indeed most risk assets, experienced a rally that lasted beyond the end of February, pushing off talk of recession and perhaps anticipating a move into a seasonally strong period. Thanks to the stock market weakness, the index of leading economic indicators (LEI) was negative in January for the second month in a row, then turned positive for February; U.S. recessions typically do not occur without the LEI declining for three consecutive months. Volatility in global equities and credit markets has rattled investors, but we do not believe the factors roiling the markets will derail the ongoing U.S. expansion. Central banks around the world, reacting to the same recessionary fears, are likely to cause long rates to sink materially lower than where they were at period end. Further declines in short-term and long-term rates, both in Europe and Japan, could ultimately lead the Bank of Japan and the European Central Bank to take their respective overnight rates to as low as -100 basis points. Such an event would likely cause Germany's 10-year bund to trade at around -50 basis points. Given that U.S. Treasurys have traded at yields lower than bunds, it is not hard to imagine that the 10-year note could yield less than 1 percent if the bund were to reach -50 basis points. While choppy markets like these require a strong stomach, investors should avoid being frightened—they historically hold the most value. Any further deterioration in market conditions could only add to what is shaping up to be an excellent opportunity to allocate to risk positions too heavily discounted by unwarranted, looming fears of recession or financial crisis. For the six months ended February 29, 2016, the Standard & Poor's 500® ("S&P 500") Index returned -0.92%. The Morgan Stanley Capital International ("MSCI") Europe-Australasia-Far East ("EAFE") Index returned -9.48%. The return of the MSCI Emerging Markets Index was -8.85%. In the bond market, the Barclays U.S. Aggregate Bond Index posted a 2.20% return for the period, while the Barclays U.S. Corporate High Yield Index returned -5.61%. The return of the Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index was 0.06% for the six-month period. The opinions and forecasts expressed may not actually come to pass. This information is subject to change at any time, based on market and other conditions, and should not be construed as a recommendation of any specific security or strategy. 4 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT (Unaudited) February 29, 2016 Index Definitions All indices described below are unmanaged and reflect no expenses. It is not possible to invest directly in any index. The Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. The Barclays U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar-denominated, fixed-rate, taxable bond market, including U.S. Treasuries, government-related and corporate securities, mortgage-backed securities or "MBS" (agency fixed-rate and hybrid adjustable-rate mortgage, or "ARM", pass-throughs), asset-backed securities ("ABS"), and commercial mortgage-backed securities ("CMBS"). The Barclays U.S. Corporate High Yield Index measures the market of U.S. dollar-denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody's, Fitch, and S&P is Ba1/BB +/BB + or below. The Dow Jones Global Utilities Index includes those companies in the Dow Jones Global Index associated with generating and distributing electricity through the burning of fossil fuels such as coal, petroleum and natural gas, and through nuclear energy; alternative electricity companies generating and distributing electricity from a renewable source; distributors of gas to end users; and multi-utility and water companies. The FTSE EPRA/NAREIT Global Real Estate Index is an unmanaged portfolio of approximately 423 constituents from 37 countries, including both developed and emerging markets. The MSCI China Index is a capitalization-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips and P chips. The MSCI EAFE Index is a capitalization-weighted measure of stock markets in Europe, Australasia, and the Far East. The MSCI Emerging Markets Index is a free float-adjusted market-capitalization weighted index that is designed to measure equity market performance in the global emerging markets. The MSCI World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The Standard and Poor's 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The Standard & Poor's Global BMI (Broad Market Index), which comprises the S&P Developed BMI and S&P Emerging BMI, is a comprehensive, rules-based index measuring global stock market performance. Industry Sectors Comments about industry sectors in these fund commentaries are based on Bloomberg industry classifications. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 5 MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) February 29, 2016 YAO Guggenheim China All-Cap ETF Fund Overview The Guggenheim China All-Cap ETF, NYSE Arca ticker: YAO (the "Fund") seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an equity index called the AlphaShares China All-Cap Index (the "Index"). The Index is designed to measure and monitor the performance of the investable universe of publicly traded companies based in mainland China. The Index was created by AlphaShares, LLC ("AlphaShares") and is maintained by Standard & Poor's. The Index includes equity securities of companies of all capitalizations, as defined by AlphaShares, subject to certain minimum capitalization requirements. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts ("ADRs"), American depositary shares ("ADSs"), global depositary receipts ("GDRs"), and international depositary receipts ("IDRs") that comprise the Index and depositary receipts or shares representing common stocks included in the Index (or underlying securities representing ADRs, ADSs, GDRs, and IDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2016. On a market price basis, the Fund generated a total return of -8.85%, which included a decrease in market price over the period to $21.25 as of February 29, 2016, from $24.13 as of August 31, 2015. On an NAV basis, the Fund generated a total return of -10.58%, which included a decrease in NAV over the period to $21.10 as of February 29, 2016, from $24.42 as of August 31, 2015. At the end of the period, the Fund's shares were trading at a market price premium to NAV, which is to be expected from time to time. All NAV returns include the deduction of management fees, operating expenses, and other Fund expenses. For comparison, the Index returned -10.56% and the MSCI China Index returned -13.21% for the same period. The Fund made an annual income distribution of $0.8734 per share on December 31, 2015, to shareholders of record on December 29, 2015. Performance Attribution For the six-month period ended February 29, 2016, the information technology sector was the only contributor to the Fund's return. The materials sector detracted the least. The financials sector detracted the most from return, followed by the industrials sector. Positions that contributed the most to the Fund's return included Alibaba Group Holding Ltd. ADR, which operates as a holding company providing internet infrastructure, e-commerce, online financial, and Internet content services through its subsidiaries; Tencent Holdings Ltd., a Chinese Internet service portal; and Baidu, Inc. ADR, which operates an Internet search engine (4.8%, 5.6%, and 5.0%, respectively, of the Fund's long-term investments at period end). Positions that detracted the most from the Fund's return included China Life Insurance Company Ltd. Class H, which provides life, accident, and health insurance, as well as reinsurance and fund investment; NetEase, Inc. ADR, a Chinese Internet technology company; and China Construction Bank Corp. Class H, which provides financial and banking services (1.9%, 4.3%, and 5.1%, respectively, of the Fund's long-term investments at period end). 6 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued February 29, 2016 CQQQ Guggenheim China Technology ETF Fund Overview The Guggenheim China Technology ETF, NYSE Arca ticker: CQQQ (the "Fund") seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an equity index called the AlphaShares China Technology Index (the "Index"). The Index is designed to measure and monitor the performance of the universe of publicly traded companies that are based in mainland China, Hong Kong, or Macau, are in the Information Technology Sector, as defined by Standard & Poor's Global Industry Classification Standard, and are open to foreign investment. The Index was created by AlphaShares, LLC ("AlphaShares") and is maintained by Standard & Poor's. The Index includes equity securities of companies of all categories of market capitalizations, as defined by AlphaShares (subject to certain minimum capitalization requirements). The Index may include Hong Kong-listed securities, including China H-shares and Red Chips. China H-shares are issued by companies incorporated in mainland China and listed on the Hong Kong Stock Exchange. Red Chip shares are issued by companies with controlling Chinese shareholders that are incorporated outside mainland China and listed on the Hong Kong Stock Exchange. The Index may also include N-shares, which are issued by companies based in mainland China and listed on the NYSE Arca, Inc. or NASDAQ Stock Market. The Index does not include China A-Shares (which are subject to substantial restrictions on foreign investment) or China B-Shares (which offer a generally smaller market and limited liquidity), each of which trade on the Shanghai Stock Exchange and the Shenzhen Stock Exchange. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts ("ADRs"), American depositary shares ("ADSs"), global depositary receipts ("GDRs"), and international depositary receipts ("IDRs") that comprise the Index and depositary receipts or shares representing common stocks included in the Index (or underlying securities representing ADRs, ADSs, GDRs, and IDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2016. On a market price basis, the Fund generated a total return of 9.16%, which included an increase in market price over the period to $31.44 as of February 29, 2016, from $29.31 as of August 31, 2015. On an NAV basis, the Fund generated a total return of 7.68%, which included an increase in NAV over the period to $31.27 as of February 29, 2016, from $29.55 as of August 31, 2015. At the end of the period, the Fund's shares were trading at a market price premium to NAV, which is to be expected from time to time. All NAV returns include the deduction of management fees, operating expenses, and other Fund expenses. For comparison, the Index returned 7.84% and the MSCI China Index returned -13.21% for the same period. The Fund made an annual income distribution of $0.6357 per share on December 31, 2015, to shareholders of record on December 29, 2015. Performance Attribution For the six-month period ended February 29, 2016, the information technology sector contributed the most to return, followed by the industrials sector. The utilities sector and the telecommunication services sectors detracted the most. Positions that contributed the most to the Fund's return included NetEase, Inc. ADR, a Chinese Internet company; Baidu, Inc. ADR, which operates an Internet search engine; and Youku Tudou, Inc. ADR, an Internet television company (5.9%, 7.9%, and 3.7%, respectively, of the Fund's long-term investments at period end). Positions that detracted the most from the Fund's return included China Railway Signal & Communication Corp. Ltd. Class H, which manufactures rail transit related systems; Wasion Group Holdings Ltd., which is engaged in the development, manufacturing, and sale of smart power, water, heat, and gas meters and smart power distribution devices; and Xinyi Solar Holdings Ltd., a maker of solar glass (1.1%, 0.3%, and 1.3%, respectively, of the Fund's long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 7 MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued February 29, 2016 EMRE Guggenheim Emerging Markets Real Estate ETF Fund Overview The Guggenheim Emerging Markets Real Estate ETF, NYSE Arca ticker: EMRE (the "Fund") seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an equity index called the AlphaShares Emerging Markets Real Estate Index (the "Index"). EMRE invests in publicly traded emerging markets real estate securities that seek to benefit from the growth of the real estate industry across nearly two dozen emerging market countries and the income typically generated by real estate investments. The Index is designed to measure and monitor the performance of the investable universe of publicly traded companies and real estate investment trusts (REITs) deriving a majority of their revenues from real estate development, management, and/or ownership of property in the countries of the S&P BMI Emerging Markets Index. The S&P Emerging BMI captures all companies domiciled in the emerging markets within the S&P Global BMI with a float-adjusted market capitalization of at least $100 million and a minimum annual trading liquidity of $50 million. The index is segmented by country/region, size (large, mid, and small), style (value and growth), and GICS (sectors/industry groups). A substantial portion of the Index may consist of the securities of Chinese issuers. The Index may include Hong Kong-listed securities, including China H-shares (which are issued by companies incorporated in mainland China), Red Chip shares (which are issued by companies with controlling Chinese shareholders that are incorporated outside mainland China), and N-Shares (which are issued by companies based in mainland China and listed on the NYSE Arca or NASDAQ). The Index will not include China A-Shares or China B-Shares, each of which trade on the Shanghai Stock Exchange and the Shenzhen Stock Exchange. The Fund will invest at least 80% of its total assets in common stocks, American depositary receipts ("ADRs"), American depositary shares ("ADSs"), global depositary receipts ("GDRs"), and international depositary receipts ("IDRs") that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing the ADRs, ADSs, GDRs, and IDRs included in the Index). Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2016. On a market price basis, the Fund generated a total return of -3.99%, which included a decrease in market price over the period to $19.64 on February 29, 2016, from $20.73 on August 31, 2015. On an NAV basis, the Fund generated a total return of -4.74%, which included a decrease in NAV over the period to $19.40 on February 29, 2016, from $20.64 on August 31, 2015. At the end of the period the Fund's shares were trading at a market price premium to NAV, which is to be expected from time to time. All NAV returns include the deduction of management fees, operating expenses, and other Fund expenses. For comparison, the Index returned -4.59%. The FTSE EPRA/NAREIT Global Real Estate Index returned 1.23% for the six-month period. The Fund made the following quarterly income distributions for the semiannual fiscal period ended February 29, 2016: Payable Date Amount September 30, 2015 $ December 31, 2015 $ Total $ Performance Attribution All the holdings in the Fund are classified in the financials sector, which had a negative return for the six-month period ended February 29, 2016. Positions that contributed the most to the Fund's return included China Overseas Land & Investment Ltd., which develops and invests in properties and constructs buildings; Ciputra Development TBKPT, which develops and sells real estate; and Guangzhou R&F Properties Company Ltd. Class H, which develops, sells, and leases property in Guangzhou and Beijing, China (4.6%, 0.7%, and 0.9%, respectively, of the Fund's long-term investments at period end). Positions that detracted the most from the Fund's return included Dalian Wanda Commercial Properties Company Ltd. Class H, which operates as a commercial property developer, owner, and operator in China; Emaar Properties PJSC, a real estate development company that has business throughout the Middle East; and Growthpoint Properties Ltd., a real estate trust in South Africa (2.1%, 4.7%, and 3.4%, respectively, of the Fund's long-term investments at period end). 8 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued February 29, 2016 TAN Guggenheim Solar ETF Fund Overview The Guggenheim Solar ETF, NYSE Arca ticker: TAN (the "Fund") seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an equity index called the MAC Global Solar Energy Index (the "Index"). As of February 29, 2016, the Index is comprised of approximately 26 securities selected based on the relative importance of solar power within the company's business model, as determined by MAC Indexing LLC (the "Index Provider"). As of such date, the median market capitalization of securities included in the Index was $400 million. The Index is designed to track companies within the following business segments of the solar energy industry: companies that produce solar power equipment and products for end users; companies that produce fabrication products (such as the equipment used by solar cell and module producers to manufacture solar power equipment) or services (such as companies specializing in the solar cell manufacturing or the provision of consulting services to solar cell and module producers) for solar power equipment producers; companies that supply raw materials or components to solar power equipment producers or integrators; companies that derive a significant portion of their business (as defined in the Fund prospectus under "Index Methodology") from solar power system sales, distribution, installation, integration, or financing; and companies that specialize in selling electricity derived from solar power. The Index is generally comprised of equity securities, including American depositary receipts ("ADRs"), and global depositary receipts ("GDRs"), traded in developed markets, as defined by the Index Provider. While the equity securities comprising the Index are traded in developed markets, the issuers of such securities may be located in emerging markets. Emerging market countries are countries that major international financial institutions, such as the World Bank, generally consider to be less economically mature than developed nations. The Fund will invest at least 90% of its total assets in common stock, ADRs, and GDRs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs and GDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2016. On a market price basis, the Fund generated a total return of -19.43%, which included a decrease in market price over the period to $23.45 as of February 29, 2016, from $29.57 as of August 31, 2015. On an NAV basis, the Fund generated a total return of -20.18%, which included a decrease in NAV over the period to $23.36 as of February 29, 2016, from $29.72 as of August 31, 2015. At the end of the period, the Fund's shares were trading at a market price premium to NAV, which is to be expected from time to time. All NAV returns include the deduction of management fees, operating expenses, and other Fund expenses. For comparison, the Index returned -21.35% and the MSCI World Index returned -5.18% for the same period. The Fund made an annual income distribution of $0.4902 per share on December 31, 2015, to shareholders of record on December 29, 2015. Performance Attribution The energy sector detracted the most from the Fund's return for the six-month period ended February 29, 2016, followed by the industrials sector. The basic materials sector was the only one to contribute to return for the period. Positions that contributed the most to the Fund's return included First Solar, Inc., which designs and makes solar modules; Canadian Solar, Inc., which designs, manufactures, and sells solar module products that convert sunlight into electricity for a variety of uses; and Daqo New Energy Corp. ADR, which makes polysilicon that is sold to photovoltaic product manufacturers (8.5%, 5.2%, and 3.9%, respectively, of the Fund's long-term investments at period end). Positions that detracted the most from the Fund's return included SunEdison, Inc., which manufactures semiconductors and solar energy technology and whose recent agreement to acquire Vivint Solar, Inc. was cancelled by Vivint after the period ended; SolarCity Corp., which offers solar power energy services; and TerraForm Power, Inc., which operates clean power generation assets such as solar, wind, natural gas, geothermal, and hydro-electricity (2.8%, 3.2%, and 4.6%, respectively, of the Fund's long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 9 MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued February 29, 2016 CGW Guggenheim S&P Global Water Index ETF Fund Overview The Guggenheim S&P Global Water Index ETF, NYSE Arca ticker: CGW (the "Fund"), seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an equity index called the S&P Global Water Index (the "Index"). The Index is comprised of approximately 50 equity securities selected, based on investment and other criteria, from a universe of companies listed on global developed market exchanges. Standard & Poor's Financial Services LLC, a division of McGraw Hill Financial ("S&P"), generally defines "developed markets" as the capital markets of those countries with high levels of per capita income and strict market regulation resulting in greater transparency. The universe of companies includes all companies classified by Standard & Poor's Global Industry Classifications as being associated (in a manner representing a major component of such companies' business) with the global demand for water, including water utilities, infrastructure, equipment, instruments, and materials. Total market capitalization and float-adjusted market capitalization of securities in the Index must be at least $250 million and $100 million, respectively, at the time of each reconstitution, which includes small-, mid-, and large-capitalization securities as defined by S&P. The companies in the universe are selected using criteria as identified by S&P. The Fund will invest at least 90% of its total assets in common stock and American depositary receipts ("ADRs") that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2016. On a market price basis, the Fund generated a total return of 0.07%, which included a decrease in market price over the period to $26.22 as of February 29, 2016, from $26.64 as of August 31, 2015. On an NAV basis, the Fund generated a total return of 0.07%, which included a decrease in NAV over the period to $26.25 as of February 29, 2016, from $26.67 as of August 31, 2015. At the end of the period, shares of the Fund at NAV were trading at a market price discount to NAV, which is to be expected from time to time. All NAV returns include the deduction of management fees, operating expenses, and other Fund expenses. For comparison, the Index returned 0.27%, the MSCI World Index returned -5.18%, and the Dow Jones Global Utilities Index returned 2.25% for the same period. The Fund made an annual income distribution of $0.4542 per share on December 31, 2015, to shareholders of record on December 29, 2015. Performance Attribution For the six-month period ended February 29, 2016, the Fund was invested mostly in the utilities and industrial sectors. The utilities sector contributed the most to return, followed by the information technology sector, while the industrials sector detracted the most from return, followed by the materials sector. Positions that contributed the most to the Fund's return included American Water Works Co., Inc., which provides drinking water, wastewater, and other water-related services in multiple U.S. states and Ontario, Canada; Geberit AG, a multinational group specializing in manufacturing and supplying sanitary parts and related systems; and Aqua America, Inc., a water and wastewater utility company serving several U.S. states (7.3%, 8.4%, and 3.4%, respectively, of the Fund's long-term investments at period end). Positions that detracted the most from the Fund's return included Pentair Plc, a U.K.-based provider of services related to water and other fluids, thermal management, and equipment protection; Beijing Enterprises Water Group Ltd., which provides a broad range of water services and environmental protection services in China; and Rotork Plc, an actuator manufacturer and flow control company (5.3%, 1.6%, and 1.2%, respectively, of the Fund's long-term investments at period end). 10 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued February 29, 2016 GHII Guggenheim S&P High Income Infrastructure ETF Fund Overview The Guggenheim S&P High Income Infrastructure ETF, NYSE Arca ticker: GHII (the "Fund") seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of the S&P High Income Infrastructure Index (the "Index"). The Fund, using a "passive" or "indexing" investment approach, seeks to replicate, before the Fund's fees and expenses, the performance of the Index. The Index is designed to measure and monitor the performance of 50 high-yielding global equity securities of companies that engage in various infrastructure-related sub-industries. Index constituents must meet size, listing, and liquidity requirements and also be part of the S&P Global BMI Index, which is a rules-based index that measures global stock market performance. The Fund will invest at least 80% of its total assets in common stocks, American depositary receipts ("ADRs"), American depositary shares ("ADSs"), global depositary receipts ("GDRs"), and international depositary receipts ("IDRs") that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing the ADRs, ADSs, GDRs, and IDRs included in the Index). Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2016. On a market price basis, the Fund generated a total return of -4.12%, which included a decrease in market price over the period to $21.05 on February 29, 2016, from $22.56 on August 31, 2015. On an NAV basis, the Fund generated a total return of -3.69%, which included a decrease in NAV over the period to $21.43 on February 29, 2016, from $22.87 on August 31, 2015. At the end of the period the Fund's shares were trading at a market price discount to NAV, which is to be expected from time to time. All NAV returns include the deduction of management fees, operating expenses, and other Fund expenses. For comparison, the Index returned -3.20%, and the S&P Global BMI Index returned -5.54% for the same period. The Fund made the following quarterly income distributions for the semiannual period ended February 29, 2016: Payable Date Amount September 30, 2015 $ December 31, 2015 $ Total $ Performance Attribution For the semiannual fiscal period ended February 29, 2016, the industrials sector contributed the most to the Fund's performance. The energy sector was the largest detractor from performance for the period. The utilities sector composed the rest of the portfolio and it detracted from performance for the period. Positions that contributed the most to the Fund's return included Targa Resources Corp., a midstream energy corporation (6.8% of the Fund's long-term investments at period end); GasLog Ltd., an international owner, operator, and manager of liquefied natural gas (LNG) carriers (3.6% of the Fund's long-term investments at period end); and Hutchison Port Holdings Trust, the first publicly traded container-port business trust, which is affiliated with Hutchison Port Holdings and a subsidiary of Hutchison Whampoa Ltd. (not held at period end). Positions that detracted the most from the Fund's return included Veresen, Inc., a Calgary-based energy infrastructure company; ONEOK, Inc., general partner and, as of September 30, 2015, 41.2% owner of ONEOK Partners LP, one of the largest publicly traded master limited partnerships; and Electricite de France S.A., an electric utility largely owned by the French state (3.0%, 3.9%, and 1.8%, respectively, of the Fund's long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 11 MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued February 29, 2016 GTO Guggenheim Total Return Bond ETF Fund Overview The Guggenheim Total Return Bond ETF, NYSE Arca ticker: GTO (the "Fund") seeks maximum total return, comprised of income and capital appreciation. In managing the Fund, Guggenheim Partners Investment Management ("GPIM") uses a process for selecting securities for purchase and sale that is based on intensive credit research and involves extensive due diligence on each issuer, region, and sector. GPIM also considers macroeconomic outlook and geopolitical issues. GPIM maintains targets with respect to portfolio maturity and duration, which are reviewed continually by various teams, including the portfolio management team. These targets are set based on the interest rate outlook, the macro environment, and can be either absolute or relative to a portfolio's positioning to a benchmark. The Fund will normally invest in a portfolio of fixed income instruments of varying maturities and of any credit quality. The Fund will normally invest at least 80% of its assets in fixed income instruments and also include exchange-traded funds ("ETFs") and closed-end funds ("CEFs") that invest substantially all of their assets in fixed income instruments. The Fund may invest in short-term instruments such as commercial paper, repurchase agreements, reverse repurchase agreements and short-term investment funds. The fixed income instruments in which the Fund will invest include corporate debt securities of U.S. and non-U.S. issuers, including corporate bonds and other similar instruments, such as Treasury securities, collateralized loan obligations ("CLOs"), mortgage-backed securities ("MBS"), and asset-backed securities ("ABS"), issued by various U.S. and non-U.S. public- or private-sector entities, and municipal securities. The Fund may invest up to 331/3% of its total assets in high yield debt securities ("junk bonds"), which are debt securities that are rated below investment grade by nationally recognized statistical rating organizations, or are unrated securities that GPIM believes are of comparable below investment grade quality. The Fund may also invest up to 20% of its total assets in participations in, or assignments of, bank loans or corporate loans. The Fund also may seek certain exposures through derivative transactions, which may also create economic leverage in the Fund. The Fund may engage in derivative transactions for speculative purposes to enhance total return, to seek to hedge against fluctuations in securities prices, interest rates or currency rates, to change the effective duration of its portfolio, to manage certain investment risks and/or as a substitute for the purchase or sale of securities or currencies. The Fund may use leverage to the extent permitted by applicable law by entering into reverse repurchase agreements and borrowing transactions (principally lines of credit) for investment purposes. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the abbreviated semiannual fiscal period beginning at the Fund's inception of February 10, 2016, through February 29, 2016. On a market price basis, the Fund generated a total return of 0.32%, which included an increase in market price over the period to $50.13 on February 29, 2016, from $49.97 at inception. On an NAV basis, the Fund generated a total return of -0.06%, which included a decrease in NAV over the period to $49.94 on February 29, 2016, from $49.97 at inception. At the end of the period the Fund's shares were trading at a market price premium to NAV, which is to be expected from time to time. All NAV returns include the deduction of management fees, operating expenses, and all other Fund expenses. For comparison, the Barclays U.S. Aggregate Bond Index returned -0.02% for the same period. Performance Commentary As the Fund launched, risk assets were bottoming after a bout of volatility that followed the U.S. Federal Reserve's December decision to raise its key Fed Funds target rate by 25 basis points. That led to a flight to quality across asset classes, with fixed income investors favoring US Treasuries and investment grade corporates over high yield. Prices reached an inflection point in mid-February, when risk asset prices started to rise across the board. While investors remained cautious about much of the world's current economic prospects at period end, it seemed less likely the U.S. would enter a recession in the near-term. Indeed, toward the end of February, there were a number of positive U.S. economic reports, such as durable goods orders and increases in personal spending and personal income. While the always-volatile new home purchase data fell, overall, home price appreciation continued its moderate climb, and sales of existing homes increased more than expected. During the abbreviated period ended February 29, 2016, as the Fund began investing after its launch, allocations of U.S. Treasuries and Agencies and cash/cash equivalents were held. In an environment where high-quality assets are trading at multi-year low valuations, late February presented one of the better investment opportunities in the last five years. Risk assets rallied into March, as it became apparent that a U.S. recession was less likely, and that the U.S. Federal Reserve was not ready to further increase its short-term target rate. The Fund's allocation profile had changed significantly by March 15, 2016 the Fund had allocations across the fixed income universe mainly in investment-grade corporate bonds, ABS, high-yield corporate bonds, nonagency mortgage-backed securities, and bank loans. The Fund maintains less interest rate duration than the benchmark, particularly at the front end of the yield curve. The Fund expects to take advantage of relative value by tactically rotating among sectors, with a focus on securities that are overlooked by participants in the broader market. It also expects to be anchored by high-quality ABS that have passed our rigorous credit analysis. The Fund's structured credit holdings are expected to feature floating rates and yields higher than traditional securitized assets like auto or credit-card receivables. In the housing sector, many non-Agency RMBS securities have attractive valuations while also typically offering floating coupons that help keep duration short. Floating rate instruments are expected to account for a large portion of the portfolio over 2016. The energy sector presents an area of opportunity for small investments. Investment-grade energy bonds ended February with yields well above their non-energy peers and, in some cases, above high-yield levels for non-energy companies which presented attractive buying opportunities for the Fund. As investment grade energy spreads tightened throughout March, the Fund benefitted substantially from its purchases in February. 12 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT (Unaudited) February 29, 2016 Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers, Guggenheim Partners Investment Management, LLC. and Guggenheim Funds Investment Advisors, LLC only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. This information does not represent an offer to sell securities of the Funds and it is not soliciting an offer to buy securities of the Funds. An investment in the various Guggenheim ETFs is subject to certain risks and other considerations. Below are some general risks and considerations associated with investing in a Fund, which may cause you to lose money, including the entire principal that you invest. Please refer to each individual ETF prospectus for a more detailed discussion of Fund-specific risks and considerations. Investment Risk. An investment in a Fund is subject to investment risk, including the possible loss of the entire principal amount that you invest. Equity Risk. The value of the securities held by each Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by each Fund participate, or factors relating to specific companies in which such Fund invests. Foreign Investment Risk. A Fund's investments in non-U.S. issuers may involve unique risks compared to investing in securities of U.S. issuers, including, among others, greater market volatility than U.S. securities and less complete financial information than for U.S. issuers. In addition, adverse political, economic, or social developments could undermine the value of such Fund's investments or prevent such Fund from realizing the full value of its investments. Financial reporting standards for companies based in foreign markets differ from those in the U.S. Finally, the value of the currency of the country in which a Fund has invested could decline relative to the value of the U.S. dollar, which may affect the value of the investment to U.S. investors. In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Emerging Markets Risk. Investment in securities of issuers based in developing or "emerging market" countries entails all of the risks of investing in securities of non-U.S. issuers, as previously described, but to a heightened degree. Micro-, Small-, and Medium-Sized Company Risk. Investing in securities of these companies involves greater risk as their stocks may be more volatile and less liquid than investing in more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. Micro-cap companies may be newly formed, less developed, and there may be less available information about the company. Replication Management Risk. The Funds are not "actively" managed. Therefore, a Fund would not necessarily sell a security because the stock's issuer was in financial trouble unless that stock is removed from such Fund's Index. Non-Correlation Risk. A Fund's return may not match the return of such Fund's index for a number of reasons. For example, the Fund incurs a number of operating expenses not applicable to the Index, and incurs costs in buying and selling securities, especially when rebalancing the Fund's securities holdings to reflect changes in the composition of the Index. A Fund may not be fully invested at times, either as a result of cash flows into such Fund or reserves of cash held by a Fund to meet redemptions and expenses. If a Fund utilizes a sampling approach or futures or other derivative positions, its return may not correlate as well with the return on the Index, as would be the case if it purchased all of the securities in the Index with the same weightings as the Index. Issuer-Specific Changes. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of securities of smaller issuers can be more volatile than that of larger issuers. Non-Diversified Fund Risk. Certain Funds are considered non-diversified and can invest a greater portion of assets in securities of individual issuers than a diversified fund. As a result, changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a diversified fund. Concentration Risk. If the Index concentrates in an industry or group of industries, the Fund's investments will be concentrated accordingly. In such event, the value of the Fund's shares may rise and fall more than the value of shares of a fund that invests in securities of companies in a broader range of industries. China Investment Risk (YAO and CQQQ). Investing in securities of Chinese companies involves additional risks, including, but not limited to: the economy of China differs, often unfavorably, from the U.S. economy in such respects as structure, general development, government involvement, wealth distribution, rate of inflation, growth rate, allocation of resources, and capital reinvestment, among others; the central government has historically exercised substantial control over virtually every sector of the Chinese economy through administrative regulation and/or state ownership; and actions of the Chinese central and local government authorities continue to have a substantial effect on economic conditions in China. Guggenheim Emerging Markets Real Estate ETF may not be suitable for all investors. Investments in the real estate industry, including REITS, subjects the Fund to the same risks as direct investments in real estate, which are particularly sensitive to economic downturns. Investments in foreign securities carry additional risks when compared to U.S. securities, due to the impact of diplomatic, political, or economic developments in the country in question (investments in emerging markets securities are generally subject to an even greater level of risks). Investments in Chinese companies may also involve additional risks. Investments in small- or medium-sized CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 13 (Unaudited) February 29, 2016 companies may involve greater risk than investing in larger, more established companies. Investments in securities of smaller issuers can be more volatile than that of larger issuers. Investments in micro-cap stocks involve substantially greater risks of loss and price fluctuations because their earnings and revenues tend to be less predictable and their shares tend to be more volatile and their markets less liquid than companies with larger market capitalizations. Recent Market Developments Risk. Global and domestic financial markets have experienced periods of unprecedented turmoil. Recently, markets have witnessed more stabilized economic activity as expectations for an economic recovery increased. However, risks to a robust resumption of growth persist. Continuing uncertainty as to the status of the euro and the European Monetary Union has created significant volatility in currency and financial markets generally. A return to unfavorable economic conditions or sustained economic slowdown could adversely impact the Funds' portfolios. Financial market conditions, as well as various social and political tensions in the U.S. and around the world, have contributed to increased market volatility and may have long-term effects on the U.S. and worldwide financial markets and cause further economic uncertainties or deterioration in the U.S. and worldwide. The Investment Advisor does not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the U.S. and global economies and securities markets. There is no assurance that the requirements of the NYSE Arca necessary to maintain the listing of the Funds will continue to be met or will remain unchanged. In addition to the risks described, there are certain other risks related to investing in the Funds. These risks are described further in each Fund's Prospectus and Statement of Additional Information and at guggenheiminvestments.com. 14 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) February 29, 2016 YAO Guggenheim China All-Cap ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.71% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 29, 2016 Six Month Since (non- One Three Five Inception annualized) Year Year Year (10/19/09) Guggenheim China All-Cap ETF NAV -10.58% -23.09% -3.24% -2.24% -0.44% Market -8.85% -22.64% -2.98% -2.20% -0.33% AlphaShares China All Cap Index -10.56% -23.37% -3.10% -1.89% -0.27% MSCI China Index -13.21% -25.72% -4.27% -2.09% -1.21% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. All NAV returns include the deduction of management fees, operating expenses and all other Fund expenses. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.82 per share for share price returns or initial net asset value (NAV) of $24.82 per share for NAV returns. Returns for periods of less than one year are not annualized. The MSCI China Index is a capitalized-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips, and P chips. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund's annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Financial 34.8% Communications 28.8% Consumer, Non-cyclical 7.1% Energy 6.8% Consumer, Cyclical 6.1% Technology 5.8% Industrial 5.5% Other 4.8% Total Common Stocks 99.7% Right 0.0%* Securities Lending Collateral 3.2% Total Investments 102.9% Other Assets & Liabilities, net -2.9% Net Assets 100.0% *Less than 0.1% Ten Largest Holdings (% of Total Net Assets) Tencent Holdings Ltd. 5.6% China Mobile Ltd. 5.4% China Construction Bank Corp. — Class H 5.1% Baidu, Inc. ADR 5.0% Alibaba Group Holding Ltd. ADR 4.8% Industrial & Commercial Bank of China Ltd. — Class H 4.4% NetEase, Inc. ADR 4.3% Bank of China Ltd. — Class H 3.3% Ping An Insurance Group Company of China Ltd. — Class H 2.5% JD.com, Inc. ADR 2.4% Top Ten Total 42.8% "Ten Largest Holdings" excludes any temporary cash investments. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 15 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 CQQQ Guggenheim China Technology ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.54% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 29, 2016 Six Month Since (non- One Three Five Inception annualized) Year Year Year (12/08/09) Guggenheim China Technology ETF NAV 7.68% -11.12% 10.98% 3.20% 5.07% Market 9.16% -10.65% 11.16% 3.21% 5.16% AlphaShares China Technology Index 7.84% -13.09% 10.37% 2.94% 4.97% MSCI China Index -13.21% -25.72% -4.27% -2.09% -1.61% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. All NAV returns include the deduction of management fees, operating expenses and all other Fund expenses. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.06 per share for share price returns or initial net asset value (NAV) of $25.06 per share for NAV returns. Returns for periods of less than one year are not annualized. The MSCI China Index is a capitalized-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips, and P chips. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund's annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Communications 53.6% Technology 24.5% Industrial 10.9% Energy 5.9% Basic Materials 1.9% Consumer, Cyclical 1.9% Consumer, Non-cyclical 1.0% Financial 0.3% Total Common Stocks 100.0% Securities Lending Collateral 8.0% Total Investments 108.0% Other Assets & Liabilities, net -8.0% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Tencent Holdings Ltd. 10.9% Alibaba Group Holding Ltd. ADR 8.6% Baidu, Inc. ADR 7.9% NetEase, Inc. ADR 5.9% Lenovo Group Ltd. 5.6% AAC Technologies Holdings, Inc. 4.8% Qihoo 360 Technology Company Ltd. ADR 4.6% Youku Tudou, Inc. ADR 3.7% SINA Corp. 2.9% Semiconductor Manufacturing International Corp. 2.8% Top Ten Total 57.7% "Ten Largest Holdings" excludes any temporary cash investments. 16 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 EMRE Guggenheim Emerging Markets Real Estate ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 1.24% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 29, 2016 Six Month Since (non- One Inception annualized) Year (09/29/14) Guggenheim Emerging Market Real Estate ETF NAV -4.74% -20.10% -13.57% Market -3.99% -17.58% -12.81% AlphaShares Emerging Markets Real Estate Index -4.59% -19.70% -11.07% FTSE EPRA/NAREIT Global Real Estate Index 1.23% -8.65% 1.12% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. All NAV returns include the deduction of management fees, operating expenses and all other Fund expenses.The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.99 per share for share price returns or initial net asset value (NAV) of $24.99 per share for NAV returns. Returns for periods of less than one year are not annualized. FTSE EPRA/NAREIT Global Real Estate Index is an unmanaged portfolio of approximately 423 constituents from 37 countries, including both developed and emerging markets. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund's annual operating expense ratio of 0.65% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Financial 95.8% Consumer, Cyclical 2.2% Industrial 0.9% Diversified 0.4% Total Common Stocks 99.3% Rights 0.0%* Securities Lending Collateral 3.8% Total Investments 103.1% Other Assets & Liabilities, net -3.1% Net Assets 100.0% *Less than 0.1% Ten Largest Holdings (% of Total Net Assets) Emaar Properties PJSC 4.7% China Overseas Land & Investment Ltd. 4.6% China Resources Land Ltd. 4.4% Fibra Uno Administracion S.A. de CV 4.2% SM Prime Holdings, Inc. 3.9% Growthpoint Properties Ltd. 3.4% Redefine Properties Ltd. 3.0% Ayala Land, Inc. 2.9% Resilient REIT Ltd. 2.7% Evergrande Real Estate Group Ltd. 2.7% Top Ten Total 36.5% "Ten Largest Holdings" excludes any temporary cash investments. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 17 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 EMRE Guggenheim Emerging Markets Real Estate ETF continued 18 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 TAN Guggenheim Solar ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.39% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 29, 2016 Six Month Since (non- One Three Five Inception annualized) Year Year Year (04/15/08) Guggenheim Solar ETF NAV -20.18% -39.80% 10.93% -18.82% -23.94% Market -19.43% -39.68% 11.05% -18.73% -23.90% MAC Global Solar Energy Index -21.35% -43.23% 7.61% -21.80% -25.59% MSCI World Index -5.18% -11.00% 5.32% 4.92% 2.94% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. All NAV returns include the deduction of management fees, operating expenses and all other Fund expenses. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $251.30* per share for share price returns or initial net asset value (NAV) of $251.30* per share for NAV returns. Returns for periods of less than one year are not annualized. The Morgan Stanley Capital International (MSCI) World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.73%. In the Financial Highlights section of this Semi-Annual Report, the Fund's annualized net operating expense ratio was 0.70% while the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.80%. There is a contractual fee waiver currently in place for this Fund through December 31, 2018, to the extent necessary in keeping the Fund's operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Energy 60.7% Industrial 16.9% Utilities 9.7% Technology 8.7% Basic Materials 3.9% Total Common Stocks 99.9% Securities Lending Collateral 43.8% Total Investments 143.7% Other Assets & Liabilities, net -43.7% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) First Solar, Inc. 8.5% SunPower Corp. — Class A 5.8% Trina Solar Ltd. ADR 5.5% Canadian Solar, Inc. 5.2% 8Point3 Energy Partners, LP 4.8% Abengoa Yield plc 4.8% GCL-Poly Energy Holdings Ltd. 4.8% JinkoSolar Holding Company Ltd. ADR 4.8% SolarEdge Technologies, Inc. 4.7% TerraForm Power, Inc. — Class A 4.6% Top Ten Total 53.5% "Ten Largest Holdings" excludes any temporary cash investments. *Reflects 1 for 10 reverse stock split that occurred on February 15, 2012. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 19 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 CGW Guggenheim S&P Global Water Index ETF Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -0.11% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 29, 2016 Six Month Since (non- One Three Five Inception annualized) Year Year Year (05/14/07) Guggenheim S&P Global Water Index ETF NAV 0.07% -5.99% 5.31% 6.76% 3.09% Market 0.07% -6.10% 5.29% 6.64% 3.08% S&P Global Water Index 0.27% -5.74% 5.61% 7.09% 3.60% MSCI World Index -5.18% -11.00% 5.32% 4.92% 1.78% Dow Jones Global Utilities Index 2.25% -4.45% 5.31% 1.49% -1.88% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. All NAV returns include the deduction of management fees, operating expenses and all other Fund expenses. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.78 per share for share price returns or initial net asset value (NAV) of $24.78 per share for NAV returns. Returns for periods of less than one year are not annualized. The Morgan Stanley Capital International (MSCI) World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The Dow Jones Global Utilities Index consists of companies that provide electrical, water, natural gas, and telephone utilities. The index is quoted in USD. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.64%. In the Financial Highlights section of this Semiannual Report, the Fund's annualized net operating expense ratio was 0.63% while the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.63%. There is a contractual fee waiver currently in place for this Fund through December 31, 2018 to the extent necessary in keeping the Fund's operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Industrial 48.0% Utilities 40.7% Consumer, Non-cyclical 5.2% Basic Materials 3.2% Consumer, Cyclical 2.6% Total Common Stocks 99.7% Securities Lending Collateral 3.2% Total Investments 102.9% Other Assets & Liabilities, net -2.9% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Geberit AG 8.4% American Water Works Company, Inc. 7.3% United Utilities Group plc 5.5% Pentair plc 5.2% Danaher Corp. 5.2% Veolia Environnement S.A. 5.1% Severn Trent plc 4.4% Xylem, Inc. 4.1% Suez Environnement Co. 3.8% IDEX Corp. 3.6% Top Ten Total 52.6% "Ten Largest Holdings" excludes any temporary cash investments. 20 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 GHII Guggenheim S&P High Income Infrastructure ETF Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -1.77% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 29, 2016 Six Month Since (non- One Inception annualized ) Year (02/11/15) Guggenheim S&P High Income Infrastructure ETF NAV -3.69% -11.22% -10.05% Market -4.12% -13.15% -11.63% S&P High Income Infrastructure Index -3.20% -10.07% -8.52% S&P Global BMI Index -5.54% -11.74% -8.56% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. All NAV returns include the deduction of management fees, operating expenses and all other Fund expenses. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.05 per share for share price returns or initial net asset value (NAV) of $25.05 per share for NAV returns. Returns for periods of less than one year are not annualized. The S&P High Income Infrastructure Index is designed to serve as a benchmark for yield-seeking equity investors looking for infrastructure exposure. The index is composed of the 50 highest-dividend-paying companies within the S&P Global BMI that operate in the energy, transportation, and utilities sectors. The S&P Global BMI is a comprehensive, rules-based index designed to measure global stock market performance. The index covers all publicly listed equities with float adjusted market values of $100 million or more and annual dollar value traded of at least $50 million in all included countries. The S&P Global BMI is made up of the S&P Developed BMI and the S&P Emerging BMI indices. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund's annual operating expense ratio of 0.45% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Energy 39.0% Utilities 35.9% Industrial 19.3% Consumer, Cyclical 3.6% Consumer, Non-cyclical 1.6% Total Long-Term Investments 99.4% Securities Lending Collateral 9.7% Total Investments 109.1% Other Assets & Liabilities, net -9.1% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Golar LNG Ltd. 6.8% Targa Resources Corp. 6.7% Kinder Morgan, Inc. 6.3% ONEOK, Inc. 3.8% Ship Finance International Ltd. 3.7% GasLog Ltd. 3.6% Williams Companies, Inc. 3.2% Veresen, Inc. 3.0% Nordic American Tankers Ltd. 3.0% Inter Pipeline Ltd. 3.0% Top Ten Total 43.1% "Ten Largest Holdings" excludes any temporary cash investments. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 21 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 GHII Guggenheim S&P High Income Infrastructure ETF continued 22 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 GTO Guggenheim Total Return Bond ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.38% Net Assets ($000) $ TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 29, 2016 Since Inception (02/10/16) Guggenheim Total Return Bond ETF NAV -0.06% Market 0.32% Barclays U.S. Aggregate Bond Index -0.02% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. All NAV returns include the deduction of management fees, operating expenses and all other Fund expenses. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $49.97 per share for share price returns or initial net asset value (NAV) of $49.97 per share for NAV returns. Returns for periods of less than one year are not annualized. Barclays U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS and CMBS. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund's annual operating ratio of 0.50% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets United States Treasury Bills 27.5% Money Market Fund 14.2% Repurchase Agreements 5.0% U.S. Government Securities 24.2% Collateralized Mortgage Obligations 15.8% Corporate Bonds 12.7% Asset Backed Securities 2.4% Total Investments 101.8% Other Assets & Liabilities, net -1.8% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Newstar Commercial Loan Funding LLC, 4.37% 1.3% TICP CLO II Ltd., 3.62% 1.1% LSTAR Securities Investment Trust, 2.44% 1.1% CSMC, 0.90% 1.1% LSTAR Securities Investment Trust, 3.54% 1.1% Bank of America Corp., 6.50% 1.0% Wells Fargo Commercial Mortgage Trust, 1.58% 1.0% RALI Trust, 0.59% 1.0% VOLT XLI LLC, 4.25% 1.0% Hilton USA Trust, 5.22% 1.0% Top Ten Total 10.7% "Ten Largest Holdings" excludes any temporary cash investments. Portfolio Composition by Quality Rating* Rating % of Total Investments Fixed Income Instruments AAA 1.0% AA 1.2% A 1.6% BBB 7.5% BB 10.4% B 2.2% CCC 1.0% CC 1.0% NR** 3.2% Other Instruments Cash 39.9% Government Treasury 24.3% Government Agency 6.7% Total Investments 100.0% * Source: BlackRock Solutions. Credit quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). All securities except for those labeled "NR" have been rated by Moody's, Standard & Poor's ("S&P"), or Fitch, which are all a Nationally Recognized Statistical Rating Organization ("NRSRO"). For purposes of this presentation, when ratings are available from more than one agency, the highest rating is used. Guggenheim Investments has converted Moody's and Fitch ratings to the equivalent S&P rating. Security ratings are determined at the time of purchase and may change thereafter. ** NR securities do not necessarily indicate low credit quality. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 23 ABOUT SHAREHOLDERS' FUND EXPENSES (Unaudited) February 29, 2016 All funds have operating expenses and it is important for our shareholders to understand the impact of costs on their investments. Shareholders of a Fund incur advisory fees and other Fund expenses which are deducted from a Fund's gross income and reduce the investment return of the Fund. A fund's expenses are expressed as a percentage of its average net assets, which is known as the expense ratio. The following examples are intended to help investors understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other funds. The examples are based on an investment of $1,000 made at the beginning of the period and held for the entire six-month period beginning August 31, 2015 and ending February 29, 2016. The following tables illustrate a Fund's costs in two ways: Table 1. Based on actual Fund return. This section helps investors estimate the actual expenses paid over the period. The "Ending Account Value" shown is derived from the Fund's actual return, and the fifth column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. Investors may use the information here, together with the amount invested, to estimate the expenses paid over the period. Simply divide the Fund's account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number provided under the heading "Expenses Paid During Period." Table 2. Based on hypothetical 5% return. This section is intended to help investors compare a Fund's cost with those of other funds. The table provides information about hypothetical account values and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses paid during the period. The example is useful in making comparisons because the U.S. Securities and Exchange Commission (the "SEC") requires all mutual funds to calculate expenses based on the 5% return. Investors can assess a Fund's costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. The calculations illustrated above assume no shares were bought or sold during the period. Actual costs may have been higher or lower, depending on the amount of investment and the timing of any purchases or redemptions. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments, and contingent deferred sales charges ("CDSC") on redemptions, if any. Therefore, the second table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. More information about a Fund's expenses, including annual expense ratios for the past five years, can be found in the Financial Highlights section of this report. For additional information on operating expenses and other shareholder costs, please refer to the appropriate Fund prospectus. Expenses Beginning Ending Paid Expense Fund Account Value Account Value During Ratio1 Return August 31, 2015 February 29, 2016 Period2 Table 1. Based on actual Fund return3 Guggenheim China All-Cap ETF % -10.58 % $ $ $ Guggenheim China Technology ETF % % Guggenheim Emerging Markets Real Estate ETF % -4.74 % Guggenheim Solar ETF % -20.18 % Guggenheim S&P Global Water Index ETF % % Guggenheim S&P High Income Infrastructure ETF % -3.69 % Guggenheim Total Return Bond ETF4 % -0.06 % Table 2. Based on hypothetical 5% return (before expenses) Guggenheim China All-Cap ETF % % $ $ $ Guggenheim China Technology ETF % % Guggenheim Emerging Markets Real Estate ETF % % Guggenheim Solar ETF % % Guggenheim S&P Global Water Index ETF % % Guggenheim S&P High Income Infrastructure ETF % % Guggenheim Total Return Bond ETF % % 1 Annualized and excludes expenses of the underlying funds in which the Funds invest, if any. 2 Expenses are equal to the Fund's annualized expense ratio, net of any applicable fee waivers, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 3 Actual cumulative return at net asset value for the period August 31, 2015 to February 29, 2016. 4 Expenses are equal to the Fund's annualized expense ratio, net of any applicable fee waivers, multiplied by the average account value over the period, multiplied by 20/366 (to reflect the period from commencement of operations on February 10, 2016 to February 29,2016). 24 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2016 YAO Guggenheim China All-Cap ETF Shares Value COMMON STOCKS† - 99.7% Financial - 34.8% China Construction Bank Corp. — Class H $ Industrial & Commercial Bank of China Ltd. — Class H Bank of China Ltd. — Class H Ping An Insurance Group Company of China Ltd. — Class H China Life Insurance Company Ltd. — Class H China Overseas Land & Investment Ltd. Bank of Communications Company Ltd. — Class H China Pacific Insurance Group Company Ltd. — Class H China Merchants Bank Company Ltd. — Class H Agricultural Bank of China Ltd. — Class H CITIC Ltd. PICC Property & Casualty Company Ltd. — Class H China CITIC Bank Corporation Ltd. — Class H* China Resources Land Ltd. China Minsheng Banking Corporation Ltd. — Class H Haitong Securities Company Ltd. — Class H CITIC Securities Company Ltd. — Class H Evergrande Real Estate Group Ltd.1 GF Securities Company Ltd. — Class H* Country Garden Holdings Company Ltd. China Vanke Company Ltd. — Class H China Taiping Insurance Holdings Company Ltd.* Dalian Wanda Commercial Properties Company Ltd. — Class H2 China Cinda Asset Management Company Ltd. — Class H China Galaxy Securities Company Ltd. — Class H People's Insurance Company Group of China Ltd. — Class H New China Life Insurance Company Ltd. — Class H Huatai Securities Company Ltd. — Class H*,2 China Everbright Ltd. Shimao Property Holdings Ltd. Far East Horizon Ltd. Longfor Properties Company Ltd. Sino-Ocean Land Holdings Ltd. Fullshare Holdings Ltd.* Guangzhou R&F Properties Company Ltd. — Class H Chongqing Rural Commercial Bank Company Ltd. — Class H Sunac China Holdings Ltd. Shengjing Bank Company Ltd. — Class H2 Shenzhen Investment Ltd. China Jinmao Holdings Group Ltd. Shanghai Industrial Holdings Ltd. Shui On Land Ltd. Yuexiu Property Company Ltd. SOHO China Ltd. Credit China Holdings Ltd.1 KWG Property Holding Ltd. Renhe Commercial Holdings Company Ltd.* Harbin Bank Company Ltd. — Class H2 Agile Property Holdings Ltd. Hopson Development Holdings Ltd.* China South City Holdings Ltd. Guotai Junan International Holdings Ltd.1 CIFI Holdings Group Company Ltd. Joy City Property Ltd. Poly Property Group Company Ltd.1 Noah Holdings Ltd. ADR*,1 Greentown China Holdings Ltd.* E-House China Holdings Ltd. ADR1 Central China Securities Company Ltd. — Class H Total Financial Communications - 28.8% Tencent Holdings Ltd. China Mobile Ltd. Baidu, Inc. ADR* Alibaba Group Holding Ltd. ADR* JD.com, Inc. ADR* Ctrip.com International Ltd. ADR* Qihoo 360 Technology Company Ltd. ADR* China Telecom Corporation Ltd. — Class H China Unicom Hong Kong Ltd. Vipshop Holdings Ltd. ADR*,1 Youku Tudou, Inc. ADR* SINA Corp.* YY, Inc. ADR* Sohu.com, Inc.* SouFun Holdings Ltd. ADR ZTE Corp. — Class H1 21Vianet Group, Inc. ADR* Autohome, Inc. ADR* China Communications Services Corp. Ltd. — Class H 58.com, Inc. ADR* Bitauto Holdings Ltd. ADR*,1 51job, Inc. ADR*,1 CITIC Telecom International Holdings Ltd. Weibo Corp ADR* Coolpad Group Ltd.* Millennium Pacific Group Holdings Ltd.* Total Communications See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 25 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 YAO Guggenheim China All-Cap ETF continued Shares Value COMMON STOCKS† - 99.7% (continued) Consumer, Non-cyclical - 7.1% Hengan International Group Company Ltd. $ Want Want China Holdings Ltd. Sinopharm Group Company Ltd. — Class H WH Group Ltd.*,2 New Oriental Education & Technology Group ADR China Mengniu Dairy Company Ltd.1 Sino Biopharmaceutical Ltd. China Conch Venture Holdings Ltd. Mindray Medical International Ltd. ADR TAL Education Group ADR* CSPC Pharmaceutical Group Ltd. Tingyi Cayman Islands Holding Corp. China Huishan Dairy Holdings Company Ltd.1 China Medical System Holdings Ltd.†† Shenzhen International Holdings Ltd. Jiangsu Expressway Company Ltd. — Class H 3SBio, Inc.*,2 China Biologic Products, Inc.* Luye Pharma Group Ltd.* Tsingtao Brewery Company Ltd. — Class H Zhejiang Expressway Company Ltd. — Class H Shandong Weigao Group Medical Polymer Company Ltd. — Class H1 CAR, Inc.* Tong Ren Tang Technologies Company Ltd. — Class H Shanghai Fosun Pharmaceutical Group Company Ltd. — Class H1 Uni-President China Holdings Ltd. Universal Medical Financial & Technical Advisory Services Company Ltd.*,2 Fu Shou Yuan International Group Ltd. SSY Group Ltd. China Agri-Industries Holdings Ltd.* China Modern Dairy Holdings Ltd.1 Guangzhou Baiyunshan Pharmaceutical Holdings Company Ltd. — Class H Shenzhen Expressway Company Ltd. — Class H CP Pokphand Company Ltd. Hua Han Health Industry Holdings Ltd. Tibet Water Resources Ltd.1 China Shengmu Organic Milk Ltd.*,2 Vinda International Holdings Ltd. Phoenix Healthcare Group Company Ltd. China Animal Healthcare Ltd.*,†††,3 — Total Consumer, Non-cyclical Energy - 6.8% CNOOC Ltd. China Petroleum & Chemical Corp. — Class H PetroChina Company Ltd. — Class H China Shenhua Energy Company Ltd. — Class H Kunlun Energy Company Ltd. China Longyuan Power Group Corporation Ltd. — Class H GCL-Poly Energy Holdings Ltd.1 China Coal Energy Company Ltd. — Class H China Oilfield Services Ltd. — Class H Xinyi Solar Holdings Ltd.1 Trina Solar Ltd. ADR* Sinopec Engineering Group Company Ltd. — Class H Yanzhou Coal Mining Company Ltd. — Class H1 Beijing Jingneng Clean Energy Co. Ltd. — Class H Sinopec Kantons Holdings Ltd. JinkoSolar Holding Company Ltd. ADR*,1 Sinopec Oilfield Service Corp. — Class H* Shougang Fushan Resources Group Ltd. AAG Energy Holdings Ltd.*,2 United Energy Group Ltd.* Total Energy Consumer, Cyclical - 6.1% Belle International Holdings Ltd. Byd Company Ltd. — Class H*,1 Dongfeng Motor Group Company Ltd. — Class H Shenzhou International Group Holdings Ltd. Alibaba Pictures Group Ltd.* Brilliance China Automotive Holdings Ltd. Great Wall Motor Company Ltd. — Class H ANTA Sports Products Ltd. Guangzhou Automobile Group Company Ltd. — Class H Geely Automobile Holdings Ltd. China Resources Beer Holdings Company Ltd. Haier Electronics Group Company Ltd. GOME Electrical Appliances Holding Ltd. Qunar Cayman Islands Ltd. ADR*,1 Xinyi Glass Holdings Ltd. Sun Art Retail Group Ltd.1 Intime Retail Group Company Ltd. Minth Group Ltd. Shanghai Pharmaceuticals Holding Company Ltd. — Class H Skyworth Digital Holdings Ltd. Air China Ltd. — Class H Digital China Holdings Ltd.* China Southern Airlines Company Ltd. — Class H See notes to financial statements. 26 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 YAO Guggenheim China All-Cap ETF continued Shares Value COMMON STOCKS† - 99.7% (continued) Consumer, Cyclical - 6.1% (continued) Fuyao Glass Industry Group Company Ltd. — Class H*,2 $ Red Star Macalline Group Corporation Ltd. — Class H*,2 Weichai Power Company Ltd. — Class H China Eastern Airlines Corporation Ltd. — Class H* China Travel International Investment Hong Kong Ltd. Homeinns Hotel Group ADR*,1 BAIC Motor Corporation Ltd. — Class H2 China Lodging Group Ltd. ADR1 Imperial Pacific International Holdings Ltd.* China Dongxiang Group Company Ltd. Li Ning Company Ltd.* BEP International Holdings Ltd. China Jicheng Holdings Ltd.*,2 Golden Eagle Retail Group Ltd. Cosmo Lady China Holdings Company Ltd.2 China New City Commercial Development Ltd.* Shanghai Jin Jiang International Hotels Group Co. Ltd. — Class H China Harmony New Energy Auto Holding Ltd. XTEP International Holdings Ltd. Dah Chong Hong Holdings Ltd. REXLot Holdings Ltd.*,†††,1,3 — Total Consumer, Cyclical Technology - 5.8% NetEase, Inc. ADR Lenovo Group Ltd.1 Semiconductor Manufacturing International Corp.* Kingsoft Corporation Ltd. TravelSky Technology Ltd. — Class H1 Kingdee International Software Group Company Ltd. NetDragon Websoft, Inc.1 Chinasoft International Ltd.* Shunfeng International Clean Energy Ltd.* Ju Teng International Holdings Ltd. Total Technology Industrial - 5.5% AAC Technologies Holdings, Inc. China Communications Construction Company Ltd. — Class H CRRC Corporation Ltd. — Class H China Everbright International Ltd. Zhuzhou CSR Times Electric Company Ltd. — Class H China State Construction International Holdings Ltd. China Railway Group Ltd. — Class H Anhui Conch Cement Company Ltd. — Class H Yangzijiang Shipbuilding Holdings Ltd. China Railway Construction Corporation Ltd. — Class H1 Sunny Optical Technology Group Company Ltd. Tech Pro Technology Development Ltd.* AviChina Industry & Technology Company Ltd. — Class H China National Building Material Company Ltd. — Class H Beijing Capital International Airport Company Ltd. — Class H* Shanghai Electric Group Company Ltd. — Class H1 Lee & Man Paper Manufacturing Ltd. China Railway Signal & Communication Corporation Ltd. — Class H*,1,2 Beijing Enterprises Clean Energy Group Ltd.* Hollysys Automation Technologies Ltd.* Haitian International Holdings Ltd. Sinotrans Ltd. — Class H CT Environmental Group Ltd. China High Speed Transmission Equipment Group Co. Ltd.* BBMG Corp. — Class H China International Marine Containers Group Co. Ltd. — Class H China Zhongwang Holdings Ltd. Guangshen Railway Company Ltd. — Class H China Machinery Engineering Corp. — Class H China Lesso Group Holdings Ltd. SITC International Holdings Company Ltd.1 Xinjiang Goldwind Science & Technology Company Ltd. — Class H Tianneng Power International Ltd.* SIIC Environment Holdings Ltd.* China Resources Cement Holdings Ltd. Zoomlion Heavy Industry Science and Technology Company Ltd. — Class H Wasion Group Holdings Ltd. China Shanshui Cement Group Ltd.*,†††,3 — Total Industrial Utilities - 2.8% Guangdong Investment Ltd. Huaneng Power International, Inc. — Class H CGN Power Company Ltd. — Class H2 China Resources Power Holdings Company Ltd. China Gas Holdings Ltd. Beijing Enterprises Water Group Ltd.*,1 Beijing Enterprises Holdings Ltd. China Resources Gas Group Ltd. China Power International Development Ltd. Huaneng Renewables Corporation Ltd. — Class H Huadian Power International Corporation Ltd. — Class H Datang International Power Generation Company Ltd. — Class H Huadian Fuxin Energy Corporation Ltd. — Class H Total Utilities See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 27 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 YAO Guggenheim China All-Cap ETF continued Shares Value COMMON STOCKS† - 99.7% (continued) Basic Materials - 1.3% Zijin Mining Group Company Ltd. — Class H1 $ Sinopec Shanghai Petrochemical Company Ltd. — Class H* Aluminum Corporation of China Ltd. — Class H* Jiangxi Copper Company Ltd. — Class H Nine Dragons Paper Holdings Ltd. Kingboard Chemical Holdings Ltd. China Hongqiao Group Ltd. Huabao International Holdings Ltd.* Zhaojin Mining Industry Company Ltd. — Class H1 China Molybdenum Co. Ltd. — Class H Angang Steel Company Ltd. — Class H China BlueChemical Ltd. — Class H Yingde Gases Group Company Ltd. Fufeng Group Ltd. Total Basic Materials Diversified - 0.7% China Merchants Holdings International Company Ltd. Legend Holdings Corp. — Class H*,2 Carnival Group International Holdings Ltd.* Total Diversified Total Common Stocks (Cost $26,239,375) RIGHTS†††,3 - 0.0%** Coolpad Group Ltd. Expires 03/31/16 58 Total Rights (Cost $0) 58 SECURITIES LENDING COLLATERAL†,4 - 3.2% BNY Mellon Separately Managed Cash Collateral Account, 0.3273% Total Securities Lending Collateral (Cost $682,728) Total Investments - 102.9% (Cost $26,922,103) $ Other Assets & Liabilities, net - (2.9)% ) Total Net Assets - 100.0% $ * Non-income producing security. ** Less than 0.1% † Value determined based on Level 1 inputs, unless otherwise noted — See Note 4. †† Value determined based on Level 2 inputs — See Note 4. ††† Value determined based on Level 3 inputs — See Note 4. 1 All or portion of this security is on loan at February 29, 2016 - See Note 2. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $509,292 (cost $608,046), or 2.4% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 3 Security was fair valued by the Valuation Committee at February 29, 2016. The total market value of fair valued securities amounts to $58, (cost $137,276) or less than 0.0% of total net assets. 4 Securities lending collateral — See Note 2. ADR American Depositary Receipt See Sector Classification in Supplemental Information section. Country Diversification % of Long-Term Country Investments China % Singapore % Total Long-Term Investments % Currency Denomination % of Long-Term Currency Investments Hong Kong Dollar % United States Dollar % Singapore Dollar % Total Long-Term Investments % The following table summarizes the inputs used to value the Fund's investments at February 29, 2016 (See Note 4 in the Notes to Financial Statements): Level 2 Level 3 Significant Significant Level 1 Observable Unobservable Quoted Prices Inputs Inputs Total Assets Common Stocks $ $ $ — * $ Rights — — 58 58 Securities Lending Collateral — — Total $ $ $ 58 $ * Market value is less than $1. See notes to financial statements. 28 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 YAO Guggenheim China All-Cap ETF continued The following is a summary of significant unobservable inputs used in the fair valuation of assets and liabilities categorized within Level 3 of the fair value hierarchy: Ending Balance Valuation Unobservable Category at 2/29/2016 Technique Inputs Last trade with Common Stocks $ — * adjustment 100% Discount Rights $ 58 Model Priced Trade Price Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. The transfers in and out of the valuation levels as of February 29, 2016, compared to the valuation levels at the end of the previous fiscal year are detailed below: Transfers from Level 1 to Level 2 $ The transfer from Level 1 to Level 2 is the result of a security being halted on the principal exchange on which it trades. Summary of Fair Value Level 3 Activity Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value for the period ended February 29, 2016: Common Stocks Rights Total Beginning Balance $ $ — $ Realized Gain/Loss ) — ) Change in Unrealized Gain/Loss ) — ) Purchases — — — Sales ) — ) Corporate Actions — 58 58 Transfers into Level 3 — — — Transfers out of Level 3 — — — Ending Balance $ — * $ 58 $ 58 Net change in unrealized appreciation (depreciation) for investments in securities still held at February 29, 2016 $ — $ — $ — * Market value is less than $1. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 29 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 CQQQ Guggenheim China Technology ETF Shares Value COMMON STOCKS† - 100.0% Communications - 53.6% Tencent Holdings Ltd. $ Alibaba Group Holding Ltd. ADR* Baidu, Inc. ADR* Qihoo 360 Technology Company Ltd. ADR*,1 Youku Tudou, Inc. ADR*,1 SINA Corp.*,1 YY, Inc. ADR*,1 Sohu.com, Inc.* SouFun Holdings Ltd. ADR ZTE Corp. — Class H 21Vianet Group, Inc. ADR* Autohome, Inc. ADR* 58.com, Inc. ADR*,1 Bitauto Holdings Ltd. ADR* Coolpad Group Ltd. Weibo Corp ADR* China All Access Holdings Ltd. BYD Electronic International Company Ltd. TCL Communication Technology Holdings Ltd. Renren, Inc. ADR* China Electronics Corporation Holdings Company Ltd. Suncorp Technologies Ltd.*,1 KongZhong Corp. ADR Comba Telecom Systems Holdings Ltd. V1 Group Ltd. Phoenix New Media Ltd. ADR* Total Communications Technology - 24.5% NetEase, Inc. ADR Lenovo Group Ltd. Semiconductor Manufacturing International Corp.* Kingsoft Corporation Ltd. TravelSky Technology Ltd. — Class H PAX Global Technology Ltd. Kingdee International Software Group Company Ltd. Chinasoft International Ltd.* NetDragon Websoft, Inc. AGTech Holdings Ltd.* Shunfeng International Clean Energy Ltd.* HNA International Investment Holdings Ltd.* Ju Teng International Holdings Ltd. Tian Ge Interactive Holdings Ltd.*,2 Hua Hong Semiconductor Ltd.*,2 NQ Mobile, Inc. — Class A ADR*,1 Changyou.com Ltd. ADR* Cheetah Mobile Inc ADR*,1 Boyaa Interactive International Ltd. Shanghai Fudan Microelectronics Group Company Ltd. — Class H Total Technology Industrial - 10.9% AAC Technologies Holdings, Inc. Sunny Optical Technology Group Company Ltd.1 China Railway Signal & Communication Corporation Ltd. — Class H*,1,2 Hollysys Automation Technologies Ltd.*,1 Tongda Group Holdings Ltd. Truly International Holdings Ltd.1 Hi Sun Technology China Ltd.* Wasion Group Holdings Ltd. China Aerospace International Holdings Ltd.1 Technovator International Ltd.* Total Industrial Energy - 5.9% GCL-Poly Energy Holdings Ltd.1 Xinyi Solar Holdings Ltd.1 Trina Solar Ltd. ADR*,1 JinkoSolar Holding Company Ltd. ADR*,1 JA Solar Holdings Company Ltd. ADR*,1 United Photovoltaics Group Ltd.* Total Energy Basic Materials – 1.9% Kingboard Chemical Holdings Ltd. Kingboard Laminates Holdings Ltd. Peace Map Holding Ltd.* Landing International Development Ltd.* Total Basic Materials Consumer, Cyclical - 1.9% Digital China Holdings Ltd.* Nan Hai Corporation Ltd.* VST Holdings Ltd. Total Consumer, Cyclical Consumer, Non-cyclical - 1.0% GCL New Energy Holdings Ltd.*,1 HC International, Inc.* China Innovationpay Group Ltd.* Anxin-China Holdings Ltd.*,†††,3 — Total Consumer, Non-cyclical See notes to financial statements. 30 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 CQQQ Guggenheim China Technology ETF continued Shares Value COMMON STOCKS† - 100.0% (continued) Financial - 0.3% National Agricultural Holdings Ltd.* $ Total Common Stocks (Cost $50,547,104) SECURITIES LENDING COLLATERAL†,4 - 8.0% BNY Mellon Separately Managed Cash Collateral Account, 0.3196% Total Securities Lending Collateral (Cost $3,493,099) Total Investments - 108.0% (Cost $54,040,203) $ Other Assets & Liabilities, net - (8.0)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs, unless otherwise noted – See Note 4. ††† Value determined based on Level 3 inputs – See Note 4. 1 All or portion of this security is on loan at February 29, 2016 – See Note 2. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $796,266 (cost $951,834), or 1.8% of total net assets. These securities have been determined to be liquid under guildelines established by the Board of Trustees. 3 Security was fair valued by the Valuation Committee at February 29, 2016. The total market value of the fair valued securities amounts to $0, (cost $436,315) or 0.0% of total net assets. 4 Securities lending collateral – See Note 2. ADR American Depositary Receipt See Sector Classification in Supplemental Information section. Country Diversification % of Common Country Stocks China % Singapore % Total Common Stocks % Currency Denomination % of Common Currency Stocks Hong Kong Dollar % United States Dollar % Total Common Stocks % The following table summarizes the inputs used to value the Fund's investments at February 29, 2016 (See Note 4 in the Notes to Financial Statements): Level 2 Level 3 Significant Significant Level 1 Observable Unobservable Quoted Prices Inputs Inputs Total Assets Common Stocks $ $ — $ — * $ Securities Lending Collateral — — Total $ $ — $ — $ * Market value is less than $1. The following is a summary of significant unobservable inputs used in the fair valuation of assets and liabilities categorized within Level 3 of the fair value hierarchy: Ending Balance Valuation Unobservable Category at 2/29/2016 Technique Inputs Last trade with Common Stocks $ — * adjustment 100% Discount * Market value is less than $1. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. For the period ended February 29, 2016, there were no transfers between levels. Summary of Fair Value Level 3 Activity Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value for the period ended February 29, 2016: Level 3 – Fair value measurement using significant unobservable inputs Beginning Balance $ Change in Unrealized Gain/Loss ) Ending Balance $ — * * Market value is less than $1. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 31 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 EMRE Guggenheim Emerging Markets Real Estate ETF Shares Value COMMON STOCKS† - 99.3% China - 36.4% China Overseas Land & Investment Ltd. $ China Resources Land Ltd. Evergrande Real Estate Group Ltd. Country Garden Holdings Company Ltd. Dalian Wanda Commercial Properties Company Ltd. — Class H1 China Vanke Company Ltd. — Class H Shimao Property Holdings Ltd. Longfor Properties Company Ltd. Sino-Ocean Land Holdings Ltd. Fullshare Holdings Ltd.* Guangzhou R&F Properties Company Ltd. — Class H Sunac China Holdings Ltd. Shenzhen Investment Ltd. Red Star Macalline Group Corporation Ltd. — Class H*,1 China Jinmao Holdings Group Ltd. Shui On Land Ltd. Yuexiu Property Company Ltd. Renhe Commercial Holdings Company Ltd.* SOHO China Ltd. KWG Property Holding Ltd. China South City Holdings Ltd. Agile Property Holdings Ltd. Joy City Property Ltd. CIFI Holdings Group Company Ltd. Poly Property Group Company Ltd.2 Carnival Group International Holdings Ltd.* Hopson Development Holdings Ltd.* Greentown China Holdings Ltd.* China New City Commercial Development Ltd.* E-House China Holdings Ltd. ADR Zall Development Group Ltd.2 Beijing Enterprises Medical & Health Group Ltd.* Beijing Capital Land Ltd. — Class H Shanghai Industrial Urban Development Group Ltd.* China Overseas Grand Oceans Group Ltd. Ping An Securities Group Holdings Ltd.* China SCE Property Holdings Ltd. Logan Property Holdings Company Ltd. Guorui Properties Ltd. Fantasia Holdings Group Company Ltd. Colour Life Services Group Company Ltd. Yuzhou Properties Company Ltd. Future Land Development Holdings Ltd. Wanda Hotel Development Company Ltd.* Wuzhou International Holdings Ltd.* Hydoo International Holding Ltd. Kaisa Group Holdings Ltd.*,†††,3 — Total China South Africa - 12.3% Growthpoint Properties Ltd. REIT2 Redefine Properties Ltd. REIT Resilient REIT Ltd. REIT Hyprop Investments Ltd. REIT Attacq Ltd.* Vukile Property Fund Ltd. REIT Emira Property Fund Ltd. REIT S.A. Corporate Real Estate Fund Nominees Pty Ltd. REIT Total South Africa Philippines - 9.0% SM Prime Holdings, Inc. Ayala Land, Inc. Megaworld Corp. Robinsons Land Corp. Vista Land & Lifescapes, Inc. Filinvest Land, Inc. DoubleDragon Properties Corp. Total Philippines United Arab Emirates - 8.8% Emaar Properties PJSC Aldar Properties PJSC Emaar Malls Group PJSC* DAMAC Properties Dubai Company PJSC* Total United Arab Emirates Mexico - 7.8% Fibra Uno Administracion S.A. de CV REIT Concentradora Fibra Danhos S.A. de CV REIT PLA Administradora Industrial S de RL de CV REIT* Maquarie Mexico Real Estate Management S.A. de CV REIT* Corporation Inmobiliaria Vesta SAB de CV Prologis Property Mexico S.A. de CV REIT* Total Mexico Indonesia - 5.5% Lippo Karawaci Tbk PT Bumi Serpong Damai Tbk PT Summarecon Agung Tbk PT Pakuwon Jati Tbk PT Ciputra Development Tbk PT Kawasan Industri Jababeka Tbk PT See notes to financial statements. 32 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 EMRE Guggenheim Emerging Markets Real Estate ETF continued Shares Value COMMON STOCKS† - 99.3% (continued) Indonesia - 5.5% (continued) Alam Sutera Realty Tbk PT $ Intiland Development Tbk PT Lippo Cikarang Tbk PT* Total Indonesia Thailand - 4.7% Central Pattana PCL CPN Retail Growth Leasehold Property Fund Land & Houses PCL Pruksa Real Estate PCL Bangkok Land PCL Supalai PCL Quality Houses PCL Sansiri PCL Land & Houses PCL — Class F WHA Corporation PCL* LPN Development PCL TICON Industrial Connection PCL — Class F Total Thailand Malaysia - 3.0% IOI Properties Group BHD KLCCP Stapled Group Sunway BHD SP Setia BHD Group Sunway Real Estate Investment Trust REIT Mah Sing Group BHD UEM Sunrise BHD Eco World Development Group BHD* IGB Corporation BHD Total Malaysia Taiwan, Province of China - 2.8% Ruentex Development Company Ltd. Highwealth Construction Corp. Huaku Development Company Ltd. Farglory Land Development Company Ltd. Chong Hong Construction Company Ltd. Radium Life Tech Company Ltd.* Kindom Construction Corp. Total Taiwan, Province of China Brazil - 2.8% BR Malls Participacoes S.A. Multiplan Empreendimentos Imobiliarios S.A. BR Properties S.A. Iguatemi Empresa de Shopping Centers S.A. Aliansce Shopping Centers S.A. Total Brazil Turkey - 1.4% Emlak Konut Gayrimenkul Yatirim Ortakligi AS REIT Qatar - 1.1% Barwa Real Estate Co. United Development Company QSC Total Qatar Egypt - 1.1% Talaat Moustafa Group Medinet Nasr Housing* Palm Hills Developments SAE* Total Egypt India - 0.9% DLF Ltd. Housing Development & Infrastructure Ltd.* Indiabulls Real Estate Ltd.* Unitech Ltd.* Total India Chile - 0.7% Parque Arauco S.A. Russian Federation - 0.4% LSR Group GDR Etalon Group Ltd. GDR Total Russian Federation Singapore - 0.3% Yanlord Land Group Ltd. Poland - 0.3% Globe Trade Centre S.A.* Total Common Stocks (Cost $2,345,798) RIGHTS†††- 0.0%** Parque Arauco S.A. Expires 03/31/16*,3 Total Rights (Cost $0) SECURITIES LENDING COLLATERAL†,4 - 3.8% BNY Mellon Separately Managed Cash Collateral Account, 0.3550% Total Securities Lending Collateral (Cost $73,007) Total Investments - 103.1% (Cost $2,418,805) $ Other Assets & Liabilities, net - (3.1)% ) Total Net Assets - 100.0% $ See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 33 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 EMRE Guggenheim Emerging Markets Real Estate ETF continued * Non-income producing security. ** Less than 0.1% † Value determined based on Level 1 inputs, unless otherwise noted —See Note 4. ††† Value determined based on Level 3 inputs —See Note 4. 1 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $54,691 (cost $78,063), or 2.8% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 2 All or portion of this security is on loan at February 29, 2016 — See Note 2. 3 Security was fair valued by the Valuation Committee at February 29, 2016. The total market value of fair valued securities amounts to $146, (cost $16,584) or less than 0.1% of total net assets. 4 Securities lending collateral — See Note 2. ADR American Depositary Receipt GDR Global Depositary Receipt REIT Real Estate Investment Trust Country Diversification % of Long-Term Country Investments China % South Africa % Phillippines % United Arab Emirates % Mexico % Indonesia % All Other Countries % Total Long-Term Investments % Currency Denomination % of Long-Term Currency Investments Hong Kong Dollar % South African Rand % Phillippine Peso % United Arab Emirates Dirham % Mexican Nuevo Peso % All Other Currencies % Total Long-Term Investments % The following table summarizes the inputs used to value the Fund's investments at February 29, 2016 (See Note 4 in the Notes to Financial Statements): Level 2 Level 3 Significant Significant Level 1 Observable Unobservable Quoted Prices Inputs Inputs Total Assets Common Stocks $ $ — $ — * $ Rights — — Securities Lending Collateral — — Total $ $ — $ $ * Market value is less than $1. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. For the period ended February 29, 2016, there were no transfers between levels. Summary of Fair Value Level 3 Activity Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value for the period ended February 29, 2016: Level 3 – Fair value measurement using significant unobservable inputs Common Stocks Rights Total Beginning Balance $ — * $ — $ — Change in Unrealized Gain/Loss — — — Purchases — — — Sales — — — Corporate Action — Ending Balance $ — * $ $ Net change in unrealized appreciation (depreciation) for investments in securities still held at February 29, 2016 $ — $ — $ — * Market value is less than $1. See notes to financial statements. 34 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 TAN Guggenheim Solar ETF Shares Value COMMON STOCKS† - 99.9% United States - 42.8% First Solar, Inc.* $ SunPower Corp. — Class A*,1 8Point3 Energy Partners, LP1 SolarEdge Technologies, Inc.* TerraForm Power, Inc. — Class A1 Vivint Solar, Inc.*,1 SolarCity Corp.*,1 SunEdison, Inc.*,1 Sunrun, Inc.*,1 TerraForm Global, Inc. — Class A Total United States Cayman Islands - 33.2% Trina Solar Ltd. ADR*,1 GCL-Poly Energy Holdings Ltd.1 JinkoSolar Holding Company Ltd. ADR*,1 JA Solar Holdings Company Ltd. ADR*,1 Daqo New Energy Corp.*,1 Xinyi Solar Holdings Ltd.1 Shunfeng International Clean Energy Ltd.* Hanwha Q Cells Co. Ltd.*,1 Total Cayman Islands Canada - 5.1% Canadian Solar, Inc.*,1 United Kingdom - 4.8% Abengoa Yield plc1 Switzerland - 4.4% Meyer Burger Technology AG*,1 Germany - 4.1% SMA Solar Technology AG1 Norway - 2.8% REC Silicon ASA*,1 Bermuda - 2.7% China Singyes Solar Technologies Holdings Ltd.1 Total Common Stocks (Cost $386,653,438) SECURITIES LENDING COLLATERAL†,2 - 43.8% BNY Mellon Separately Managed Cash Collateral Account, 0.3195% Total Securities Lending Collateral (Cost $101,520,897) Total Investments - 143.7% (Cost $488,174,335) $ Other Assets & Liabilities, net - (43.7)% ) Total Net Assets - 100.0% $ Country Diversification % of Common Country Stocks United States % Cayman Islands % Canada % United Kingdom % Switzerland % Germany % Norway % Bermuda % Total Common Stocks % Currency Denomination % of Common Currency Stocks United States Dollar % Hong Kong Dollar % Swiss Franc % Euro % Norwegian Krone % Total Common Stocks % * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. 1 All or portion of this security is on loan at February 29, 2016 — See Note 2. 2 Securities lending collateral — See Note 2. ADR American Depositary Receipt plc Public Limited Company See Sector Classification in Supplemental Information section. The following table summarizes the inputs used to value the Fund's investments at February 29, 2016 (See Note 4 in the Notes to Financial Statements): Level 2 Level 3 Significant Significant Level 1 Observable Unobservable Quoted Prices Inputs Inputs Total Assets Common Stocks $ $ — $ — $ Securities Lending Collateral — — Total $ $ — $ — $ Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. For the period ended February 29, 2016, there were no transfers between levels. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 35 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 CGW Guggenheim S&P Global Water Index ETF Shares Value COMMON STOCKS† - 99.7% United States - 35.2% American Water Works Company, Inc. $ Danaher Corp. Xylem, Inc. IDEX Corp. Aqua America, Inc. Olin Corp. Rexnord Corp.* Tetra Tech, Inc. American States Water Co. Mueller Industries, Inc. Watts Water Technologies, Inc. — Class A Mueller Water Products, Inc. — Class A California Water Service Group Franklin Electric Company, Inc. Badger Meter, Inc. Lindsay Corp.1 Calgon Carbon Corp. Aegion Corp. — Class A* Advanced Drainage Systems, Inc. Gorman-Rupp Co. Connecticut Water Service, Inc. Total United States United Kingdom - 16.8% United Utilities Group plc Severn Trent plc Pennon Group plc Halma plc Rotork plc Total United Kingdom Switzerland - 9.7% Geberit AG Sulzer AG1 Total Switzerland France - 9.0% Veolia Environment S.A. Suez Environment Co. Total France Ireland - 5.2% Pentair plc1 China - 4.0% Guangdong Investment Ltd. China Everbright International Ltd. China Water Industry Group Ltd.* Total China Sweden - 2.8% Alfa Laval AB South Korea - 2.6% Coway Company Ltd. Japan - 2.6% Kurita Water Industries Ltd. Ebara Corp. Total Japan Netherlands - 2.4% Aalberts Industries N.V. Arcadis N.V.1 Total Netherlands Austria - 2.3% Andritz AG Italy - 2.0% Hera SpA Interpump Group SpA Total Italy Bermuda - 1.8% Beijing Enterprises Water Group Ltd.1 China Water Affairs Group Ltd. Total Bermuda Israel - 1.2% Israel Chemicals Ltd.1 Brazil - 1.2% Cia de Saneamento Basico do Estado de Sao Paulo ADR Spain - 0.5% Fomento de Construcciones y Contratas S.A.*,1 Singapore - 0.3% SIIC Environment Holdings Ltd.* Cayman Islands - 0.1% Kangda International Environmental Company Ltd.*,1,2 Total Common Stocks (Cost $291,199,450) SECURITIES LENDING COLLATERAL†,3 - 3.2% BNY Mellon Separately Managed Cash Collateral Account, 0.3195% Total Securities Lending Collateral (Cost $10,852,843) Total Investments - 102.9% (Cost $302,052,293) $ Other Assets & Liabilities, net - (2.9)% ) Total Net Assets - 100.0% $ See notes to financial statements. 36 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 CGW Guggenheim S&P Global Water Index ETF continued * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. 1 All or portion of this security is on loan at February 29, 2016 — See Note 2. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $403,410 (cost $1,259,082), or 0.1% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 3 Securities lending collateral — See Note 2. ADR American Depositary Receipt plc Public Limited Company See Sector Classification in Supplemental Information section. Country Diversification % of Common Country Stocks United States 35.3% United Kingdom 16.9% Switzerland 9.7% France 9.0% Ireland 5.2% China 4.0% Sweden 2.8% South Korea 2.6% Other 14.5% Total Common Stocks 100.0% Currency Denomination % of Common Currency Stocks United States Dollar 41.8% British Pound 16.9% Euro 16.2% Swiss Franc 9.7% Hong Kong Dollar 6.0% Swedish Krona 2.7% South Korean Won 2.6% Other 4.1% Total Common Stocks 100.0% The following table summarizes the inputs used to value the Fund's investments at February 29, 2016 (See Note 4 in the Notes to Financial Statements): Level 2 Level 3 Significant Significant Level 1 Observable Unobservable Quoted Prices Inputs Inputs Total Assets Common Stocks $ $ — $ — $ Securities Lending Collateral — — Total $ $ — $ — $ Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. For the period ended February 29, 2016, there were no transfers between levels. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 37 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 GHII Guggenheim S&P High Income Infrastructure ETF Shares Value COMMON STOCKS† - 98.9% United States - 29.5% Targa Resources Corp. $ Kinder Morgan, Inc. ONEOK, Inc. Williams Companies, Inc. TerraForm Power, Inc. — Class A1 Pattern Energy Group, Inc. CenterPoint Energy, Inc. Entergy Corp. FirstEnergy Corp. Southern Co. PPL Corp. Total United States Canada - 20.6% Veresen, Inc. Inter Pipeline Ltd. Gibson Energy, Inc. Pembina Pipeline Corp. Westshore Terminals Investment Corp. TransCanada Corp. Capital Power Corp. Northland Power, Inc. Superior Plus Corp. TransAlta Renewables, Inc. Total Canada Bermuda - 17.0% Golar LNG Ltd. Ship Finance International Ltd.1 GasLog Ltd.1 Nordic American Tankers Ltd.1 Total Bermuda Australia - 5.6% DUET Group Spark Infrastructure Group AusNet Services APA Group Total Australia United Kingdom - 5.6% Abengoa Yield plc1 National Grid plc SSE plc Centrica plc Total United Kingdom Spain - 3.7% Abertis Infraestructuras S.A. Enagas S.A. Gas Natural SDG S.A. Total Spain New Zealand - 3.4% Contact Energy Ltd. Mighty River Power Ltd. Genesis Energy Ltd. Infratil Ltd. Total New Zealand France - 3.1% Electricite de France S.A. Engie S.A. Total France China - 3.0% Huaneng Power International, Inc. — Class H HK Electric Investments & HK Electric Investments Ltd.2 Total China Marshall Islands - 2.3% DHT Holdings, Inc. Finland - 1.7% Fortum Oyj Germany - 1.2% E.ON SE Italy - 1.1% Snam SpA Portugal - 1.1% EDP - Energias de Portugal S.A. ADR Total Common Stocks (Cost $3,386,431) PREFERRED STOCKS† - 0.5% Germany - 0.5% RWE AG Total Preferred Stocks (Cost $24,368) SECURITIES LENDING COLLATERAL†,3 - 9.7% BNY Mellon Separately Managed Cash Collateral Account, 0.3257% Total Securities Lending Collateral (Cost $312,842) Total Investments - 109.1% (Cost $3,723,641) $ Other Assets & Liabilities, net - (9.1)% ) Total Net Assets - 100.0% $ See notes to financial statements. 38 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 GHII Guggenheim S&P High Income Infrastructure ETF continued † Value determined based on Level 1 inputs — See Note 4. 1 All or portion of this security is on loan at February 29, 2016 — See Note 2. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $46,308 (cost $40,855), or 1.4% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 3 Securities lending collateral — See Note 2. ADR American Depositary Receipt plc Public Limited Company Country Diversification % of Long-Term Country Investments United States 29.6% Canada 20.7% Bermuda 17.1% Australia 5.7% United Kingdom 5.6% Spain 3.8% New Zealand 3.4% Other 14.1% Total Long-Term Investments 100.0% Currency Denomination % of Long-Term Currency Investments United States Dollar 50.6% Canadian Dollar 20.7% Euro 12.5% Australian Dollar 5.7% British Pound 4.1% New Zealand Dollar 3.4% Hong Kong Dollar 3.0% Total Long-Term Investments 100.0% The following table summarizes the inputs used to value the Fund's investments at February 29, 2016 (See Note 4 in the Notes to Financial Statements): Level 2 Level 3 Significant Significant Level 1 Observable Unobservable Quoted Prices Inputs Inputs Total Assets Common Stocks $ $ — $ — $ Preferred Stocks — — Securities Lending Collateral — — Total $ $ — $ — $ Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. For the period ended February 29, 2016, there were no transfers between levels. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 39 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 GTO Guggenheim Total Return Bond ETF Face Amount/Shares Value SHORT TERM INVESTMENTS - 46.7% UNITED STATES TREASURY BILLS†† - 27.5% 0.00% due 03/24/161 $ 3,000,000 $ 0.00% due 03/17/161 Total United States Treasury Bills MONEY MARKET FUND† - 14.2% Federated U.S. Treasury Cash Reserve Fund REPURCHASE AGREEMENTS††,7 - 5.0% Jefferies & Company, Inc. 3.43% due 03/18/16 Jefferies & Company, Inc. 3.43% due 03/18/16 Total Repurchase Agreements Total Short Term Investments (Cost $9,320,736) Face Amount Value U.S. GOVERNMENT SECURITIES†† - 24.2% UNITED STATES TREASURY NOTES - 19.6% 1.38% due 01/31/21 1.63% due 02/15/26 1.75% due 01/31/23 Total United States Treasury Notes UNITED STATES TREASURY BONDS - 4.6% 0.00% due 11/15/441 Total U.S. Government Securities (Cost $4,866,266) COLLATERALIZED MORTGAGE OBLIGATIONS†† - 15.8% Residential Mortgage-Backed Securities - 7.2% LSTAR Securities Investment Trust 2015-1, 2.44% due 01/01/202,4 2014-1, 3.54% due 09/01/212,4 CSMC Series 2015-12R, 0.90% due 11/30/372,4 RALI Trust 2007-QO2, 0.59% due 02/25/47 VOLT XLI LLC 2016-NPL1, 4.25% due 02/26/464,5 Washington Mutual Mortgage Pass-Through Certificates WMALT Trust 2006-7, 4.51% due 09/25/365 Home Equity Asset Trust 2005-9, 0.85% due 04/25/362,4 Total Residential Mortgage-Backed Securities Government Agency - 6.6% Freddie Mac. 6.75% due 03/15/31 Federal Home Loan Banks 5.50% due 07/15/36 Fannie Mae 0.00% due 01/15/331,6 Total Government Agency Commercial Mortgage-Backed Securities - 2.0% Wells Fargo Commercial Mortgage Trust 2016-NXS5, 1.58% due 01/15/592 Hilton USA Trust 2013-HLT, 5.22% due 11/05/302,4 Total Commercial Mortgage-Backed Securites Total Collateralized Mortgage Obligations (Cost $3,149,784) CORPORATE BONDS†† - 12.7% Financial - 2.8% Bank of America Corp. 6.50%2,3 Citigroup, Inc. 5.95%2,3 Hospitality Properties Trust 5.25% due 02/15/26 Total Financial Consumer, Cyclical - 2.2% Wyndham Worldwide Corp. 5.10% due 10/01/25 Hyatt Hotels Corp. 4.85% due 03/15/26 Group 1 Automotive, Inc. 5.25% due 12/15/234 Total Consumer, Cyclical Energy - 1.7% Hess Corp. 8.13% due 02/15/19 EQT Corp. 8.13% due 06/01/19 Magellan Midstream Partners, LP 5.00% due 03/01/26 Halliburton Co. 3.80% due 11/15/25 ConocoPhillips Co. 3.35% due 11/15/24 Total Energy Communications - 1.5% T-Mobile USA, Inc. 6.50% due 01/15/26 McGraw-Hill Global Education Holdings LLC / McGraw-Hill Global Education Finance 9.75% due 04/01/21 DISH DBS Corp. 5.88% due 11/15/24 Total Communications See notes to financial statements. 40 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 GTO Guggenheim Total Return Bond ETF continued Face Amount Value CORPORATE BONDS†† - 12.7% (continued) Consumer, Non-cyclical - 1.5% HCA, Inc. 5.88% due 02/15/26 $ $ WEX, Inc. 4.75% due 02/01/234 Total Consumer, Non-cyclical Technology - 1.3% First Data Corp. 5.38% due 08/15/234 Infor US, Inc. 5.75% due 08/15/204 Total Technology Basic Materials - 0.7% Yamana Gold, Inc. 4.95% due 07/15/24 Diversified - 0.5% HRG Group, Inc. 7.88% due 07/15/19 Industrial - 0.5% Reynolds Group Issuer Incorporated / Reynolds Group Issuer LLC / Reynolds Group Issuer 7.12% due 04/15/19 Total Corporate Bonds (Cost $2,519,352) ASSET BACKED SECURITIES†† - 2.4% Collateralized Loan Obligations - 2.4% Newstar Commercial Loan Funding LLC 2016-1A, 4.37% due 02/25/282,4 TICP CLO II Ltd. 2014-2A, 3.62% due 07/20/262,4 Total Collateralized Loan Obligations Total Asset Backed Securities (Cost $477,215) Total Investments - 101.8% (Cost $20,333,353) $ Other Assets & Liabilities, net - (1.8)% ) Total Net Assets - 100.0% $ † Value determined based on Level 1 inputs — See Note 4. †† Value determined based on Level 2 inputs — See Note 4. 1 Zero coupon rate security. 2 Variable rate security. Rate indicated is rate effective at February 29, 2016. 3 Perpetual maturity. 4 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $2,075,148 (cost $2,070,998), or 10.4% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 5 Security is a step up/step down bond. The coupon increases or decreases at regular intervals until the bond reaches full maturity. 6 On September 7, 2008, the issuer was placed in conservatorship by the Federal Housing Finance Agency (FHFA). As conservator, the FHFA has full powers to control the assets and operations of the firm. 7 Repurchase Agreements — See Note 9. See Sector Classification in Supplemental Information section. Country Diversification % of Total Country Investments United States 98.2% Cayman Islands 1.1% Canada 0.7% Total Investments 100.0% The following table summarized the inputs used to value the Fund's investments at February 29, 2016 (See Note 4 in the Notes to Financial Statements): Level 2 Level 3 Significant Significant Level 1 Observable Unobservable Quoted Prices Inputs Inputs Total Assets United States Treasury Bills $ — $ $ — $ Money Market Fund — — Repurchase Agreements — — U.S. Government Securities — — Collateralized Mortgage Obligations — — Corporate Bonds — — Asset Backed Securities — — Total $ $ $ — $ Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. For the period ended February 29, 2016, there were no transfers between levels. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 41 STATEMENT OF ASSETS AND LIABILITIES (Unaudited) February 29, 2016 Guggenheim Guggenheim Guggenheim China Technology Emerging Markets Guggenheim China All-Cap ETF ETF Real Estate ETF Solar ETF (YAO ) (CQQQ ) (EMRE ) (TAN ) ASSETS: Investments, at value — including securities on loan $ Foreign currency, at value — — Cash — Prepaid expenses — — — Receivables: Investments sold — — — Securities lending income 45 Dividends — Tax reclaims — — — Total assets LIABILITIES: Due to custodian — — — Payable for: Upon return of securities loaned Management fees Administration fees — — — Other liabilities — — — Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Undistributed (distributions in excess of) net investment income ) ) ) Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) NET ASSETS $ Shares outstanding ($0.01 par value with unlimited amount authorized) Net asset value $ Investments in securities, at cost Foreign currency, at cost — — Securities on loan, at value See notes to financial statements. 42 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT STATEMENT OF ASSETS AND LIABILITIES (Unaudited) continued February 29, 2016 Guggenheim S&P Guggenheim S&P Guggenheim Global Water High Income Total Return Index ETF Infrastructure ETF Bond ETF (CGW ) (GHII ) (GTO ) ASSETS: Investments, at value — including securities on loan $ $ $ Repurchase agreements, at value — — Foreign currency, at value 49 — Cash Prepaid expenses — — Receivables: Dividends — Tax reclaims — Securities lending income — Investments sold — — Interest — — Total assets LIABILITIES: Unrealized depreciation on unfunded commitments — — Payable for: Upon return of securities loaned — Management fees Administration fees — — Investments purchased — — Other liabilities — — Total liabilities NET ASSETS $ $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ $ Undistributed net investment income Accumulated net realized loss on investments ) ) ) Net unrealized appreciation (depreciation) on investments ) NET ASSETS $ $ $ Shares outstanding ($0.01 par value with unlimited amount authorized) Net asset value $ $ $ Investments in securities, at cost Foreign currency, at cost 48 — Securities on loan, at value — See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 43 STATEMENT OF OPERATIONS (Unaudited) February 29, 2016 For the period ended February 29, 2016 Guggenheim Guggenheim Guggenheim China Technology Emerging Markets Guggenheim China All-Cap ETF ETF Real Estate ETF Solar ETF (YAO ) (CQQQ ) (EMRE ) (TAN ) INVESTMENT INCOME: Dividends, net of foreign taxes withheld* $ Less return of capital received — — — ) Income from securities lending Total investment income EXPENSES: Management fees Printing fees — — — Professional fees — — — Insurance — — — Registration and filings — — — Administration fees — — — Trustees' fees and expenses** — — — Licensing fees — — — Custodian fees — — — Other expenses — — — Total expenses Less: Expenses waived by advisor — — — ) Net expenses Net investment income NET REALIZED AND UNREALIZED GAIN (LOSS): Net realized gain (loss) on: Investments ) In-kind transactions — Foreign currency transactions ) ) ) Net realized loss ) Net change in unrealized appreciation (depreciation) on: Investments ) ) ) Foreign currency translations ) ) ) Net change in unrealized appreciation (depreciation) Net realized and unrealized gain (loss) Net increase (decrease) in net assets resulting from operations $ ) $ $ ) $ ) * Foreign taxes withheld $ $ — $ $ — ** Relates to Trustees not deemed "interested persons" within the meaning of Section 2(a)(19) of the 1940 Act. See notes to financial statements. 44 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT STATEMENT OF OPERATIONS (Unaudited) (continued) February 29, 2016 For the period ended February 29, 2016 Guggenheim S&P Guggenheim S&P Guggenheim Global Water High Income Total Return Index ETF Infrastructure ETF Bond ETF (CGW ) (GHII ) (GTO ) INVESTMENT INCOME: Dividends, net of foreign taxes withheld* $ $ $ — Income from securities lending — Interest — — Total investment income EXPENSES: Management fees Licensing fees — — Custodian fees — — Administration fees — — Printing fees — — Professional fees — — Trustees' fees and expenses** — — Insurance — — Registration and filings — — Other expenses — — Total expenses Less: Expenses waived by advisor ) — ) Net expenses Net investment income NET REALIZED AND UNREALIZED GAIN (LOSS): Net realized gain (loss) on: Investments ) ) ) In-kind transactions — — Foreign currency transactions ) ) — Net realized gain (loss) ) ) Net change in unrealized appreciation (depreciation) on: Investments ) Foreign currency translations ) 55 — Unfunded commitments — — ) Net change in unrealized appreciation (depreciation) ) Net realized and unrealized loss ) ) ) Net increase (decrease) in net assets resulting from operations $ $ $ ) * Foreign taxes withheld $ $ $ — ** Relates to Trustees not deemed "interested persons" within the meaning of Section 2(a)(19) of the 1940 Act. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 45 STATEMENTS OF CHANGES IN NET ASSETS February 29, 2016 Guggenheim China Guggenheim China All-Cap ETF Technology (YAO) ETF (CQQQ) Period Ended Period Ended February 29, 2016 Year Ended February 29, 2016 Year Ended (Unaudited) August 31, 2015 (Unaudited) August 31, 2015 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS: Net investment income $ Net realized gain (loss) on investments ) ) Net change in unrealized appreciation (depreciation) on investments ) ) ) Net increase (decrease) in net assets resulting from operations ) ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) SHAREHOLDER TRANSACTIONS: Proceeds from shares purchased — — Cost of shares redeemed ) Net decrease in net assets resulting from shareholder transactions ) Net decrease in net assets ) NET ASSETS: Beginning of period End of period $ Undistributed (distributions in excess of) net investment income at end of period $ ) $ $ ) $ CHANGES IN SHARES OUTSTANDING: Shares sold — — Shares redeemed ) Net decrease in shares ) See notes to financial statements. 46 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT STATEMENTS OF CHANGES IN NET ASSETS continued February 29, 2016 Guggenheim Emerging Markets Guggenheim Solar ETF Real Estate ETF (EMRE) (TAN) Period Ended Period from Period Ended February 29, 2016 September 29, 2014a February 29, 2016 Year Ended (Unaudited) to August 31, 2015 (Unaudited) August 31, 2015 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS: Net investment income $ Net realized gain (loss) on investments ) ) ) Net change in unrealized appreciation (depreciation) on investments ) Net decrease in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) SHAREHOLDER TRANSACTIONS: Proceeds from shares purchased — Cost of shares redeemed — — ) ) Net increase (decrease) in net assets resulting from shareholder transactions — ) Net increase (decrease) in net assets ) ) ) NET ASSETS: Beginning of period — End of period $ Undistributed (distributions in excess of) net investment income at end of period $ ) $ ) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold — Shares redeemed — — ) ) Net increase (decrease) in shares — ) a Commencement of operations See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 47 STATEMENTS OF CHANGES IN NET ASSETS continued February 29, 2016 Guggenheim S&P Guggenheim S&P High Global Water Index ETF Income Infrastructure ETF (CGW) (GHII) Period Ended Period Ended Period from February 29, 2016 Year Ended February 29, 2016 February 11, 2015a (Unaudited) August 31, 2015 (Unaudited) to August 31, 2015 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS: Net investment income $ Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments ) ) ) Net increase (decrease) in net assets resulting from operations ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) SHAREHOLDER TRANSACTIONS: Proceeds from shares purchased Cost of shares redeemed ) ) — ) Net increase (decrease) in net assets resulting from shareholder transactions ) Net increase (decrease) in net assets ) ) NET ASSETS: Beginning of period — End of period $ Undistributed net investment income at end of period $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares redeemed ) ) — ) Net increase (decrease) in shares ) a Commencement of operations See notes to financial statements. 48 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT STATEMENTS OF CHANGES IN NET ASSETS continued February 29, 2016 Guggenheim Total Return Bond ETF (GTO) Period from February 10, 2016a to February 29, 2016 (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS: Net investment income $ Net realized loss on investments ) Net change in unrealized appreciation (depreciation) on investments Net decrease in net assets resulting from operations ) SHAREHOLDER TRANSACTIONS: Proceeds from shares purchased Net increase in net assets resulting from shareholder transactions Net increase in net assets NET ASSETS: Beginning of period — End of period $ Undistributed net investment income at end of period $ Shares sold Net increase in shares a Commencement of operations See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 49 FINANCIAL HIGHLIGHTS February 29, 2016 YAO Guggenheim China All-Cap ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Period Ended Year Ended Year Ended Year Ended Year Ended Year Ended February 29, 2016 August 31, August 31, August 31, August 31, August 31, (Unaudited ) Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(a) Net gain (loss) on investments (realized and unrealized) Total from investment operations ) ) ) Less distributions from: Net investment income ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(b) Net asset value -10.58 % -12.51 % % % -11.17 % % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income %(d) % Total expenses %(d) % Net expenses %(d) % Portfolio turnover rate(c) 21 % 17 % 12 % 16 % 12 % 15 % (a) Based on average shares outstanding. (b) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (c) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. (d) Annualized. See notes to financial statements. 50 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT FINANCIAL HIGHLIGHTS continued February 29, 2016 CQQQ Guggenheim China Technology ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Period Ended Year Ended Year Ended Year Ended Year Ended Year Ended February 29, 2016 August 31, August 31, August 31, August 31, August 31, (Unaudited ) Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(a) Net gain (loss) on investments (realized and unrealized) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(b) Net asset value % -21.62 % % % -19.10 % % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income %(d) % Total expenses %(d) % Net expenses %(d) % Portfolio turnover rate(c) 32 % 32 % 39 % 26 % 43 % 28 % (a) Based on average shares outstanding. (b) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (c) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. (d) Annualized. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 51 FINANCIAL HIGHLIGHTS continued February 29, 2016 EMRE Guggenheim Emerging Markets Real Estate ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Period Ended February 29, 2016 Period Ended (Unaudited) August 31, 2015(a) Per Share Data: Net asset value, beginning of period $ $ Income from investment operations: Net investment income(b) Net loss on investments (realized and unrealized) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) ) Total distributions to shareholders ) ) Net asset value, end of period $ $ Market value, end of period $ $ Total Return(c) Net asset value -4.74 % -14.61 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ $ Ratio to average net assets of: Net investment income %(e) % Total expenses %(e) % Net expenses %(e) % Portfolio turnover rate(d) 18 % 25 % (a) Since commencement of operations: September 29, 2014. Percentage amounts for the period, except total return and portfolio turnover rate, have been annualized. (b) Based on average shares outstanding. (c) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (d) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. (e) Annualized. See notes to financial statements. 52 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT FINANCIAL HIGHLIGHTS continued February 29, 2016 TAN Guggenheim Solar ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Period Ended Year Ended Year Ended Year Ended Year Ended Year Ended February 29, 2016 August 31, August 31, August 31, August 31, August 31, (Unaudited ) Per Share Data*: Net asset value, beginning of period $ Income from investment operations: Net investment income(a) Net gain (loss) on investments (realized and unrealized) Total from investment operations ) Less distributions from: Net investment income ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(b) Net asset value -20.18 % -30.51 % % % -66.93 % -24.81 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income %(d) % Total expenses %(d) % Net expenses %(d) % Portfolio turnover rate(c) 33 % 51 % 47 % 68 % 49 % 38 % * Reflects 1 for 10 reverse stock split that occurred February 15, 2012. (a) Based on average shares outstanding. (b) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (c) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. (d) Annualized. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 53 FINANCIAL HIGHLIGHTS continued February 29, 2016 CGW Guggenheim S&P Global Water Index ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Period Ended Year Ended Year Ended Year Ended Year Ended Year Ended February 29, 2016 August 31, August 31, August 31, August 31, August 31, (Unaudited ) Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(a) Net gain (loss) on investments (realized and unrealized) ) ) Total from investment operations ) Less distributions from: Net investment income ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(b) Net asset value % -6.47 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income %(d) % Total expenses %(d) % Net expenses %(d) % Portfolio turnover rate(c) 4 % 9 % 7 % 21 % 31 % 8 % (a) Based on average shares outstanding. (b) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (c) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. (d) Annualized. See notes to financial statements. 54 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT FINANCIAL HIGHLIGHTS continued February 29, 2016 GHII Guggenheim S&P High Income Infrastructure ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Period Ended February 29, 2016 Period Ended (Unaudited) August 31, 2015(a) Per Share Data: Net asset value, beginning of period $ $ Income from investment operations: Net investment income(b) Net loss on investments (realized and unrealized) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) ) Total distributions to shareholders ) ) Net asset value, end of period $ $ Market value, end of period $ $ Total Return(c) Net asset value -3.69 % -7.02 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ $ Ratio to average net assets of: Net investment income %(e) % Total expenses %(e) % Net expenses %(e) % Portfolio turnover rate(d) 41 % 13 % (a) Since commencement of operations: February 11, 2015. Percentage amounts for the period, except total return and portfolio turnover rate, have been annualized. (b) Based on average shares outstanding. (c) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (d) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. (e) Annualized. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 55 FINANCIAL HIGHLIGHTS continued February 29, 2016 GTO Guggenheim Total Return Bond ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Period Ended February 29, 2016 (Unaudited)(a) Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(b) Net gain on investments (realized and unrealized) ) Total from investment operations ) Net asset value, end of period $ Market value, end of period $ Total Return(c) Net asset value -0.06 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income % Total expenses % Net expenses % Portfolio turnover rate(d) 29 % (a) Since commencement of operations: February 10, 2016. Percentage amounts for the period, except total return and portfolio turnover rate, have been annualized. (b) Based on average shares outstanding. (c) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (d) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. See notes to financial statements. 56 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT NOTES TO FINANCIAL STATEMENTS (Unaudited) February 29, 2016 Note 1 – Organization: Claymore Exchange-Traded Fund Trust 2 (the "Trust"), which is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), is an open-end, management investment company that was organized as a Delaware statutory trust on June 8, 2006. The following seven portfolios have a semi-annual reporting period ended on February 29, 2016: Guggenheim China All-Cap ETF Guggenheim China Technology ETF Guggenheim Emerging Markets Real Estate ETF Guggenheim Solar ETF Guggenheim S&P Global Water Index ETF Guggenheim S&P High Income Infrastructure ETF Guggenheim Total Return Bond ETF Each portfolio represents a separate series of the Trust (each a "Fund" or collectively the "Funds"). Each Fund's shares are listed and traded on the NYSE Arca, Inc. ("NYSE Arca"). The Funds' market prices may differ to some degree from the net asset value ("NAV") of the shares of each Fund. Unlike conventional mutual funds, each Fund issues and redeems shares on a continuous basis, at NAV, only in a large specified number of shares; each called a "Creation Unit." Creation Units are issued and redeemed principally in-kind for securities included in the relevant index. Except when aggregated in Creation Units, shares are not individually redeemable securities of the Funds. The investment objective of each of the Funds is to correspond generally to the performance, before fees and expenses, of the following market indices: Fund Index Guggenheim China All-Cap ETF AlphaShares China All-Cap Index Guggenheim China Technology ETF AlphaShares China Technology Index Guggenheim Emerging Markets AlphaShares Emerging Markets Real Estate ETF Real Estate Index Guggenheim Solar ETF MAC Global Solar Energy Index Guggenheim S&P Global Water Index ETF S&P Global Water Index Guggenheim S&P High Income Infrastructure ETF S&P High Income Infrastructure Index Guggenheim Total Return Bond ETF is an actively managed ETF and therefore does not track an index. Note 2 – Accounting Policies: The Trust operates as an investment company and accordingly follows the investment company accounting and reporting guidance of the Financial Accounting Standards Board ("FASB") Accounting Standards Codification Topic 946 Financial Services – Investment Companies. The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("GAAP") and are consistently followed by the Funds. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. All time references are based on Eastern Time. (a) Valuation of Investments The Board of Trustees of the Funds (the "Board") has adopted policies and procedures for the valuation of the Funds' investments (the "Valuation Procedures"). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim's investment management, fund administration, legal and compliance departments (the "Valuation Committee"), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund's securities or other assets. Valuations of the Funds' securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Funds' officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. If the pricing service cannot or does not provide a valuation for a particular investment or such valuation is deemed unreliable, such investment is fair valued by the Valuation Committee. Equity securities listed on an exchange (New York Stock Exchange ("NYSE") or American Stock Exchange) are valued at the last quoted sale price as of the close of U.S. business on the NYSE, usually 4:00 p.m. Eastern time on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies ("Mutual Funds") are valued at their NAV as of the close of business on the valuation date. Exchange traded funds ("ETFs") and closed-end investment companies are valued at the last quoted sale price. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 57 NOTES TO FINANCIAL STATEMENTS (Unaudited) continued February 29, 2016 the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Eastern time. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee, Guggenheim Funds Investment Advisors, LLC and Guggenheim Partners Investment Management, LLC (for Guggenheim Total Return Bond ETF) ("GFIA", "GPIM" or the "Investment Adviser") are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Investment Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security's (or asset's) "fair value." Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security's disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company's financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). (b) Investment Transactions and Investment Income Investment transactions are accounted for on the trade date for financial reporting purposes. Realized gains and losses on investments are determined on the identified cost basis. Dividend income is recorded net of applicable withholding taxes on the ex-dividend date. Interest income, including the amortization of premiums and accretion of discount, is accrued daily over the life of the security. Real Estate Investment Trust ("REIT") distributions received by a Fund are generally comprised of ordinary income, long-term and short-term capital gains and return of capital. The actual character of amounts received during the year is not known until after the REITs' fiscal year end. A Fund records the character of distributions received from REITs during the year based on historical information available. A Fund's characterization may be subsequently revised based on information received from REITs after their tax reporting periods conclude. (c) Currency Translations Assets and liabilities denominated in foreign currencies are translated into U.S. dollars at the mean of the bid and ask price of respective exchange rates on the last day of the period. Purchases and sales of investments denominated in foreign currencies are translated at the mean of the bid and ask price of respective exchange rates on the date of the transaction. The Funds do not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss from investments. Foreign exchange realized gain or loss resulting from holding of a foreign currency, expiration of a currency exchange contract, difference in exchange rates between the trade date and settlement date of an investment purchased or sold, and the difference between dividends actually received compared to the amount shown in a Fund's accounting records on the date of receipt, if any, are included as net realized gains or losses on foreign currency transactions in the Funds' Statement of Operations. Foreign exchange unrealized gain or loss on assets and liabilities, other than investments, if any, are included in the net change in unrealized appreciation (depreciation) on foreign currency translations in the Funds' Statement of Operations. (d) Foreign Taxes The Funds may be subject to foreign taxes (a portion of which may be reclaimable) on income, stock dividends, capital gains on investments or certain foreign currency transactions. All foreign taxes are recorded in accordance with the applicable foreign tax regulations and rates that exist in the foreign jurisdictions in which the Funds invest. These foreign taxes, if any, are paid by the Funds and reflected in their Statement of Operations as follows: foreign taxes withheld at source are presented as a reduction of income and foreign taxes on capital gains from sales of investments are included with the net realized gain (loss) on investments. Foreign taxes payable or deferred as of February 29, 2016, if any, are disclosed in the Funds' Statements of Assets and Liabilities. (e) Distributions The Funds intend to pay substantially all of their net investment income to shareholders. Distribution frequency is as follows: Fund Frequency Guggenheim China All-Cap ETF Annual Guggenheim China Technology ETF Annual Guggenheim Emerging Markets Real Estate ETF Quarterly Guggenheim Solar ETF Annual Guggenheim S&P Global Water Index ETF Annual Guggenheim S&P High Income Infrastructure ETF Quarterly Guggenheim Total Return Bond ETF Monthly 58 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT NOTES TO FINANCIAL STATEMENTS (Unaudited) continued February 29, 2016 In addition, the Funds intend to distribute any capital gains to shareholders as capital gain dividends at least annually. The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from GAAP. (f) Securities Lending Each Fund may lend portfolio securities to certain creditworthy borrowers, including the Funds' securities lending agent. The loans are collateralized at all times by cash and/or high grade debt obligations in an amount at least equal to 102% of the market value of domestic securities loaned and 105% of foreign securities loaned as determined at the close of business on the preceding business day. The cash collateral received is held in a separately managed account established for each respective Fund and maintained by the lending agent exclusively for the investment of securities lending cash collateral on behalf of each Fund. The separately managed accounts invest in short-term investments valued at amortized cost, which approximates market value. Each Fund receives compensation for lending securities from interest or dividends earned on the cash, cash equivalents or U.S. government securities held as collateral, net of fee rebates paid to the borrower plus reasonable administrative and custody fees paid to the lending agent. Such compensation is accrued daily and payable to the Fund monthly. The dividend and interest income earned on the securities loaned is accounted for in the same manner as other dividend and interest income. The borrower pays to the Funds an amount equal to any dividends or interest received on loaned securities. These payments from the borrower are not eligible for reduced tax rates as "qualified dividend income" under the Jobs and Growth Tax Reconciliation Act of 2003. The Funds retain all or a portion of the interest received on investments of cash collateral or receive a fee from the borrower. Lending portfolio securities could result in a loss or delay in recovering each Fund's securities if the borrower defaults. The securities lending income earned by the Funds is disclosed on the Statement of Operations. Value of Securities Cash Non-Cash Total Fund Loaned Collateral Collateral Collateral Guggenheim China All-Cap ETF $ Guggenheim China Technology ETF Guggenheim Emerging Markets Real Estate ETF Guggenheim Solar ETF Guggenheim S&P Global Water Index ETF Guggenheim S&P High Income Infrastructure ETF — (g) Indemnifications Under the Trust's organizational documents, its Trustees and Officers are indemnified against certain liabilities arising out of the performance of their duties to the Trust. In addition, throughout the normal course of business, the Trust enters into contracts that contain a variety of representations and warranties which provide general indemnifications. The Trust's maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Trust and/or its affiliates that have not yet occurred. However, based on experience, the Trust expects the risk of loss to be remote. Note 3 – Investment Advisory Agreement and Other Agreements: Pursuant to an Investment Advisory Agreement (the "Agreement") between the Trust, on behalf of each Fund, GFIA or GPIM, the Investment Adviser manages the investment and reinvestment of each Fund's assets and administers the affairs of each Fund to the extent requested by the Board. Pursuant to the Agreement, each Fund listed in the following table pays the Investment Adviser an advisory fee. The advisory fee is payable on a monthly basis at the annual rate set forth below based on each Fund's average daily net assets: Investment Fund Advisor Rate Guggenheim Solar ETF GFIA 0.50% Guggenheim S&P Global Water Index ETF GFIA 0.50% Pursuant to the Agreement, each Fund listed in the following table pays the Investment Adviser a unitary management fee for the services and facilities it provides. The unitary management fee is payable on a monthly basis at the annual rate set forth below based on each Fund's average daily net assets: Investment Fund Advisor Rate Guggenheim China All-Cap ETF GFIA 0.70% Guggenheim China Technology ETF GFIA 0.70% Guggenheim Emerging Markets Real Estate ETF GFIA 0.65% Guggenheim S&P High Income Infrastructure ETF GFIA 0.45% Guggenheim Total Return Bond ETF GPIM 0.50% Out of the unitary management fee, the Investment Adviser pays substantially all the expenses of each Fund, including the cost of transfer agency, custody, fund administration, legal, audit and other services, except for the fee payments under the Agreement, distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Rydex Fund Services, LLC ("RFS"), an affiliate of the Investment Adviser, provides fund administration services to the Funds. As compensation for these services, RFS receives a fund administration fee payable monthly at the annual rate set forth below as a percentage of the average daily net assets of each Fund: Net Assets Rate First $200,000,000 0.0275% Next $300,000,000 0.0200% Next $500,000,000 0.0150% Over $1,000,000,000 0.0100% CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 59 NOTES TO FINANCIAL STATEMENTS (Unaudited) continued February 29, 2016 For the six months ended February 29, 2016, the following Funds recognized Fund Administration expenses as follows: Fund Fund Administration Expense Guggenheim Solar ETF $ Guggenheim S&P Global Water Index ETF Due to their unitary management fee structure, Guggenheim China All-Cap ETF, Guggenheim China Technology ETF, Guggenheim Emerging Markets Real Estate ETF, Guggenheim S&P High Income Infrastructure ETF and Guggenheim Total Return Bond ETF do not pay a separate Fund Administration fee. The Bank of New York Mellon Corp. ("BNY") acts as the Funds' custodian, accounting agent, transfer agent and security lending agent. As custodian, BNY is responsible for the custody of the Funds' assets. As accounting agent, BNY is responsible for maintaining the books and records of the Funds. As transfer agent, BNY is responsible for performing transfer agency services for the Funds. As securities lending agent, BNY is responsible for executing the lending of portfolio securities to creditworthy borrowers. The Investment Adviser has contractually agreed to waive fees and/or pay Fund expenses to the extent necessary to prevent the operating expenses of Guggenheim Solar ETF and Guggenheim S&P Global Water Index ETF (excluding interest expense, a portion of the Fund's licensing fees, offering costs, brokerage commissions and other trading expenses, taxes and extraordinary expenses such as litigation and other expenses not incurred in the ordinary course of the Fund's business), from exceeding 0.65% of average net assets per year, at least until December 31, 2018. For the six months ended February 29, 2016, the Investment Adviser waived Advisory Fees as follows: Fund Advisory Fees Waived Guggenheim Solar ETF $ Guggenheim S&P Global Water Index ETF Amounts owed to each Fund from the Investment Adviser are shown in the Statement of Assets and Liabilities. This receivable is settled on a periodic basis. Certain officers and trustees of the Trust may also be officers, directors and/or employees of the Investment Adviser. The Trust does not compensate its officers or trustees who are officers, directors and/or employees of the Investment Adviser. Licensing Fee Agreements: The Investment Adviser has entered into licensing agreements on behalf of each Fund with the following Licensors: Fund Licensor Guggenheim China All-Cap ETF AlphaShares, LLC Guggenheim China Technology ETF AlphaShares, LLC Guggenheim Emerging Markets Real Estate ETF AlphaShares, LLC Guggenheim Solar ETF MAC Indexing LLC Guggenheim S&P Global Water Index ETF Standard & Poor's Financial Services LLC, a division of McGraw-Hill Financial Guggenheim S&P High Income Infrastructure ETF S&P Dow Jones Index Group The Funds are not sponsored, endorsed, sold or promoted by the Licensors and the Licensors make no representation regarding the advisability of investing in shares of the Funds. Up to 5 basis points of licensing fees are excluded from the expense cap for the Funds without a unitary management fee. Note 4 – Fair Value Measurement: In accordance with GAAP, fair value is defined as the price that the Funds would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. Independent pricing services are used to value a majority of the Funds' investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs such as anticipated cash flows or collateral spread over Treasuries, and other information and analysis. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The 60 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT NOTES TO FINANCIAL STATEMENTS (Unaudited) continued February 29, 2016 suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. Note 5 – Federal Income Taxes: The Funds intend to comply with the requirements of Subchapter M of the Internal Revenue Code of 1986, as amended (the "Internal Revenue Code"), applicable to regulated investment companies. Accordingly, no provision for U.S. federal income taxes is required. In addition, by distributing substantially all of its ordinary income and long-term capital gains, if any, during each calendar year, each Fund intends not to be subject to U.S. federal excise tax. As of February 29, 2016, the cost of investments, accumulated unrealized appreciation/depreciation on investments, excluding foreign currency, for federal income tax purposes were as follows: Net Tax Cost of Gross Tax Gross Tax Unrealized Investments for Unrealized Unrealized Appreciation Tax Purposes Appreciation (Depreciation ) (Depreciation ) Guggenheim China All-Cap ETF $ $ $ ) $ ) Guggenheim China Technology ETF ) ) Guggenheim Emerging Markets Real Estate ETF ) ) Guggenheim Solar ETF ) ) Guggenheim S&P Global Water Index ETF ) Guggenheim S&P High Income Infrastructure ETF ) ) Guggenheim Total Return Bond ETF ) Tax components of accumulated earnings as of August 31, 2015 (the most recent fiscal year end for federal income tax purposes), were as follows: Net Unrealized Accumulated Undistributed Appreciation Capital and Fund Ordinary Income (Depreciation ) Other Losses Guggenheim China All-Cap ETF $ $ ) $ ) Guggenheim China Technology ETF ) ) Guggenheim Emerging Markets Real Estate ETF — ) ) Guggenheim Solar ETF ) ) Guggenheim S&P Global Water Index ETF ) Guggenheim S&P High Income Infrastructure ETF ) ) Note: Capital Loss Carryforward amounts may be limited due to Federal income tax regulations. Distributions to Shareholders: The tax character of distributions paid during the year ended August 31, 2015 (the most recent fiscal year end for federal income tax purposes), was as follows: Fund Distributions paid from ordinary income Guggenheim China All-Cap ETF $ Guggenheim China Technology ETF Guggenheim Emerging Markets Real Estate ETF Guggenheim Solar ETF Guggenheim S&P Global Water Index ETF Guggenheim S&P High Income Infrastructure ETF CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 61 NOTES TO FINANCIAL STATEMENTS (Unaudited) continued February 29, 2016 As of August 31, 2015 (the most recent fiscal year end for federal income tax purposes), the Funds have capital loss carryforwards available as shown in the table below, to the extent provided by the regulations, to offset future capital gains through the years indicated. To the extent that these loss carryforwards are used to offset future capital gains, it is probable that the capital gains so offset will not be distributed to shareholders. Per the Regulated Investment Company Modernization Act of 2010 capital loss carryforwards generated in taxable years beginning after December 22, 2010 must be fully used before capital loss carryforwards generated in taxable years prior to December 22, 2010 are used; therefore, under certain circumstances, capital loss carryforwards available as of the report date, if any, may expire unused. Unlimited Unlimited Total Capital Loss Capital Loss Capital Loss Short-Term Long-Term Capital Loss Fund Expiring in 2017 Expiring in 2018 Expiring in 2019 Capital Loss Capital Loss Carryforward Guggenheim China All-Cap ETF $ — $ ) $ ) $ ) $ ) $ ) Guggenheim China Technology ETF — — ) Guggenheim Emerging Markets Real Estate ETF — — — ) — ) Guggenheim Solar ETF ) Guggenheim S&P Global Water Index ETF ) Guggenheim S&P High Income Infrastructure ETF — — — ) — ) Pursuant to Federal income tax regulations applicable to investment companies, the Funds can elect to treat net capital losses and certain ordinary losses realized between November 1 and August 31 of each year as occurring on the first day of the following tax year. The Funds also can elect to treat certain ordinary losses realized between January 1 and August 31 of each year as occurring on the first day of the following tax year. The following Fund has elected to treat the ordinary loss as a post-October Loss: Fund Ordinary Capital Guggenheim Emerging Markets Real Estate ETF $ $ — For all open tax years and all major jurisdictions, management of the Trust has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. Uncertain tax positions are tax positions taken or expected to be taken in the course of preparing each Fund's tax returns that would not meet a more-likely-than-not threshold of being sustained by the applicable tax authority and would be recorded as a tax expense in the current year. Open tax years are those that are open for examination by taxing authorities (i.e. generally the last four tax year ends and the interim tax period since then). Furthermore, management of the Trust is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Note 6 – Investments in Securities: For the six months ended February 29, 2016, the cost of investments purchased and proceeds from sales of investments, excluding short-term investments and in-kind transactions, were as follows: Fund Purchases Sales Guggenheim China All-Cap ETF $ $ Guggenheim China Technology ETF Guggenheim Emerging Markets Real Estate ETF Guggenheim Solar ETF Guggenheim S&P Global Water Index ETF Guggenheim S&P High Income Infrastructure ETF Guggenheim Total Return Bond ETF For the six months ended February 29, 2016, in-kind transactions were as follows: Fund Purchases Sales Guggenheim China All-Cap ETF $ $ Guggenheim China Technology ETF Guggenheim Emerging Markets Real Estate ETF — — Guggenheim Solar ETF Guggenheim S&P Global Water Index ETF Guggenheim S&P High Income Infrastructure ETF — Guggenheim Total Return Bond ETF — — Note 7 – Capital: Shares are issued and redeemed by the Funds only in creation unit size aggregations of 50,000 to 100,000 shares. Transactions are permitted on an in-kind basis, with a separate cash payment, which is balancing each component to equate the transaction to the net asset value per share of the Fund on the transaction date. Transaction fees ranging from $500 to $3,000 are charged to those persons creating or redeeming creation units. An additional charge on the transaction may be imposed with respect to transactions effected outside of the clearing process or to the extent that cash is used in lieu of securities to purchase creation units or redeem for cash. Note 8 – Distribution and Service Plan: The Board has adopted a distribution and service plan (the "Plan") pursuant to Rule 12b-1 under the 1940 Act. Under the Plan, each Fund is authorized to pay distribution fees in connection with the sale and distribution of its shares and pay service fees in connection with the provision of ongoing services to shareholders and the maintenance of shareholder accounts in an amount up to 0.25% of its average daily net assets each year. No 12b-1 fees are currently paid by the Funds, and there are no current plans to impose these fees. No such fee may be paid in the future without further approval by the Board. 62 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT NOTES TO FINANCIAL STATEMENTS (Unaudited) continued February 29, 2016 Note 9 – Repurchase Agreements: Each of the Funds may engage in repurchase agreements. Repurchase agreements are fixed income securities in the form of agreements backed by collateral. These agreements typically involve the acquisition by the Fund of securities from the selling institution coupled with the agreement that the selling institution will repurchase the underlying securities at a specified price and at a fixed time in the future. The Fund may accept a wide variety of underlying securities as collateral for the repurchase agreements entered into by the Fund. Any such securities serving as collateral are marked-to-market daily in order to maintain full collateralization. Securities purchased under repurchase agreements are reflected as an asset on the Statements of Assets and Liabilities. Interest earned is recorded as a component of interest income on the Statements of Operations. The use of repurchase agreements involves certain risks. For example, if the selling institution defaults on its obligation to repurchase the underlying securities at a time when the value of securities has declined, the Fund may incur a loss upon disposition of them. In the event of an insolvency or bankruptcy by the selling institution, the Funds right to control the collateral could be affected and result in certain costs and delays. In addition the Fund could incur a loss if the value of the underlying collateral falls below the agreed upon repurchase price. As of February 29, 2016 the repurchase agreements held in Guggenheim Total Return Bond ETF in the joint account were as follows: Repurchase Counterparty and Terms of Agreement Face Value Price Collateral Par Value Fair Value Jefferies & Company, Inc. $ $ Neuberger Berman CLO Ltd., 8.79%, 07/15/2027 $ $ 3.43%, due 03/18/2016 Jefferies & Company, Inc. Harbourview CLO VII Ltd., 9.42%, 11/18/2026 3.43%, due 03/18/2016 $ $ Note 10 – Loan Commitments: Pursuant to the terms of certain Term Loan agreements, the Guggenheim Total Return Bond ETF held unfunded loan commitments as of February 29, 2016. The Fund is obligated to fund these loan commitments at the borrower's discretion. The Fund reserves against such contingent obligations by designating cash, liquid securities, and liquid term loans as a reserve. As of February 29, 2016, there were no segregated securities in connection with reverse repurchase agreements and unfunded commitments. At February 29, 2016, the Fund had the following unfunded loan commitments which could be extended at the option of the borrower: Borrower Maturity Date Face Amount Value Albertson's, Inc. 08/25/2021 $ $ Cablevision Systems 10/09/2022 Mitel US Holdings, Inc. 04/29/2022 Solera Holdings, Inc. 02/28/2023 SRS Distribution, Inc. 08/25/2022 Travelport Holdings LLC 09/02/2021 Univision Communications, Inc. 03/01/2020 $ $ Note 11 – Subsequent Event: The Funds evaluated subsequent events through the date the financial statements were available for issue and determined there were no additional material events that would require disclosure in the Funds' financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 63 SUPPLEMENTAL INFORMATION (Unaudited) February 29, 2016 Federal Income Tax Information In January 2017, shareholders will be advised on IRS Form 1099 DIV or substitute 1099 DIV as to the federal tax status of the distributions received by shareholders in the calendar year 2016. Sector Classification Information in the "Schedule of Investments" is categorized by sectors using sector-level classifications used by Bloomberg Industry Classification System, a widely recognized industry classification system provider. In the Fund's registration statement, the Fund has investment policies relating to concentration in specific industries. For purposes of these investment policies, the Fund usually classifies industries based on industry-level classifications used by widely recognized industry classification system providers such as Bloomberg Industry Classification System, Global Industry Classification Standards and Barclays Global Classification Scheme. Trustees The Statement of Additional Information that includes additional information about the Trustees is also available, without charge, upon request via our website at guggenheiminvestments.com or by calling (800) 345-7999. The Trustees of the Trust and their principal business occupations during the past five years: Term of Number of Position(s) Office and Portfolios in Name, Address* Held Length of Principal Occupation(s) Fund Complex Other Directorships and Year of Birth with Trust Time Served** During Past Five Years Overseen Held by Trustee Independent Trustees: Randall C. Barnes Trustee Since 2006 Current: Private Investor (2001-present). Former: Senior Vice President and Treasurer, PepsiCo, Inc. (1993-1997); President, Pizza Hut International (1991-1993); Senior Vice President, Strategic Planning and New Business Development, PepsiCo, Inc. (1987-1990). Current: Trustee, Purpose Investments Funds (2014-present). Donald A. Chubb, Jr. (1946 ) Trustee Since 2014 Current: Business broker and manager of commercial real estate, Griffith & Blair, Inc. (1997-present). 98 Current: Midland Care, Inc. (2011-present). Jerry B. Farley Trustee Since 2014 Current: President, Washburn University (1997-present). 98 Current: Westar Energy, Inc. (2004-present); Core First Bank & Trust (2000-present). Roman Friedrich III Trustee and Chairman of the Contracts Review Committee Since 2010 Current: Founder and Managing Partner, Roman Friedrich & Company (1998-present). Former: Senior Managing Director, MLV & Co. LLC (2010-2011). 98 Current: Zincore Metals, Inc. (2009-present). Former: Axiom Gold and Silver Corp. (2011-2012). Robert B. Karn III Trustee and Chairman of the Audit Committee Since 2010 Current: Consultant (1998-present). Former: Arthur Andersen (1965-1997) and Managing Partner, Financial and Economic Consulting, St. Louis office (1987-1997). 98 Current: Peabody Energy Company (2003-present); GP Natural Resource Partners, LLC (2002- present). Ronald A. Nyberg Trustee and Chairman of the Nominating and Governance Committee Since 2006 Current: Partner, Nyberg & Cassioppi, LLC (2000-present). Former: Executive Vice President, General Counsel and Corporate Secretary, Van Kampen Investments (1982-1999). Current: Edward-Elmhurst Healthcare System (2012-present). Maynard F. Oliverius Trustee Since 2014 Current: Retired. Former: President and CEO, Stormont-Vail HealthCare (1996-2012). 98 Current: Fort Hays State University Foundation (1999-present); Stormont-Vail Foundation (2013- present); University of Minnesota HealthCare Alumni Association Foundation (2009-present). Former: Topeka Community Foundation (2009-2014). 64 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT SUPPLEMENTAL INFORMATION (Unaudited) continued February 29, 2016 Term of Number of Position(s) Office and Portfolios in Name, Address* Held Length of Principal Occupation(s) Fund Complex Other Directorships and Year of Birth with Trust Time Served** During Past Five Years Overseen Held by Trustee Independent Trustees continued: Ronald E. Toupin, Jr. Trustee and Chairman of the Board Since 2006 Current: Portfolio Consultant (2010-present). Former: Vice President, Manager and Portfolio Manager, Nuveen Asset Management (1998-1999); Vice President, Nuveen Investment Advisory Corp. (1992-1999); Vice President and Manager, Nuveen Unit Investment Trusts (1991-1999); and Assistant Vice President and Portfolio Manager, Nuveen Unit Investment Trusts (1988-1999), each of John Nuveen & Co., Inc. (1982-1999). Former: Bennett Group of Funds (2011-2013). Interested Trustee: Donald C.
